Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 7 November 2002.
The final draft agenda, as drawn up by the Conference of Presidents at its meeting of Thursday, 14 November 2002 pursuant to Rules 110 and 110a of Parliament's Rules of Procedure, has been distributed.
Monday:
Mr President, you must be aware that it is very foggy around Strasbourg and I have been told that many Members are not here. Some of them regret that they will be unable to participate in the debate on the Medina Ortega report on tobacco sponsorship and advertising. I would ask you to consider postponing that debate until later tonight. I have been told that a bus is bringing people from Brussels and is expected to arrive about 8.30 p.m. Mrs Malliori, the draftsperson of the Committee on the Environment, Public Health and Consumer Policy, is on that bus and it would be regrettable if she were not here for the debate.
I do not want to get involved in the matter of the weather now but we may return to it later.
Mr President, this matter concerns the agenda in general - I do not know if it affects Monday. As you are aware, the Prestige, failing to live up to its name, spilt several tonnes of oil off the Spanish coast, which not only created an oil slick more than 200 kilometres long, but is also a source of great environmental concern and great economic concern for the families affected, which number over 5 000.
Therefore, Mr President, as I understand that Parliament must be sensitive to our citizens' concerns, I would ask you to include in our agenda a Commission statement, followed by a debate, so that we can examine the circumstances in which this incident took place, the causes, the measures that the European Union needs to take in order to prevent a recurrence and possible terms for European Union solidarity.
Mr President, I do not know whether this can be done on Monday or on Thursday, due to the Commission statement on climate change, but I would like to establish it clearly now, so that if the rest of the political groups agree, we can include it in our agenda.
I am trying to work my way systematically through our week. You have anticipated something which your group and other groups proposed for a change to Thursday's agenda. I ask any colleagues wishing to speak on that matter to hold their comments until we deal with Thursday's agenda. But I take note of your request.
Mr President, I understand Mrs Hautala's point of view and I would like the maximum possible number of Members to take part in the debate, but Mrs Hautala's proposal does not seem relevant because, at the moment, it would appear that many of our fellow Members are on their way here by bus. We do not know when they will arrive and when they arrive they will probably be absolutely exhausted. You do not even know whether they are going to take part in this debate. If the proposal was for the debate to take place tomorrow, I would agree, but leaving it until last today, when these poor people do not even know what they are going to do, does not seem appropriate to me. I therefore believe we should either hold the debate now or leave it for another day this week.
Tomorrow is absolutely impossible. It already looks close to impossible even without adding another report. Listening to the rapporteur, and in the light of the fact that requests of this sort must be placed with the services one full hour before the sitting, it seems to me it is best to proceed.
I do, however, express my regret that Mrs Hautala and we as a Parliament should today find ourselves in this position of being unable to assure the attendance of colleagues who set off early enough in the day to expect to be able to contribute to a debate.
Mr President, I understand the reasons you have just given, but, as Mrs Hautala said, Mrs Malliori is the draftsperson for the opinion of the Committee on the Environment, Public Health and Consumer Policy in this highly important debate on the advertising of tobacco and, as you are well aware, Mr President, issues relating to tobacco advertising are always controversial and there are differences of opinion between the Committee on the Environment, Public Health and Consumer Policy and the Committee on Legal Affairs and the Internal Market. That is why Mrs Hautala was asking to postpone the report for a while to allow the other Members to arrive. I do not know whether this is impossible, but, of course, if the rapporteur does not agree ? I understand the problem, but it would be important for Parliament if Mrs Malliori were present, since she is the draftsperson of the opinion of the Committee on the Environment, Public Health and Consumer Policy on this matter.
I do not want to continue the debate unnecessarily and I fully appreciate the difficulty. The main rapporteur has suggested today or tomorrow. There, we have no choice: today is the only option. However, I do accept that perspectives can be different across committees. In the light of the exceptional circumstances and the absence of the draftsman, Mrs Malliori, I would invite the Environment Committee to ensure that someone who has attended the debates and voted on the Committee is available to give a reasonable account of the Committee's view during the debate this evening.
Mr President, I notice that in today's agenda there are five or six oral questions in a debate on media concentration, and I believe almost all of us who are due to speak are here.
I have just seen that the Commission is present. If Mr Byrne is the Commissioner due to respond to this question, I propose we begin with this subject and then consider the Medina Ortega report afterwards. Perhaps that could be a reasonable solution.
Looking at colleagues' reactions, that seems to me to be an acceptable suggestion. We will therefore begin today's sitting with the joint debate on media. We will follow that debate with the Medina Ortega report and with the opinion that should accompany it.
Wednesday:
As regards the Council statement on the tripartite social summit, the Council has asked that this be brought forward on Wednesday's agenda and entered immediately after the statement on Pakistan.
(Parliament agreed to the request)
Thursday:
I have received from the Group of the European People's Party and European Democrats and the Group of the Greens/European Free Alliance a request to include in the agenda for this part-session a Commission statement on the application of the Erika package on maritime safety to the wreck of the oil tanker off the Galician coast and the measures to be taken to alleviate the socio-economic and ecological disasters caused.
Mr President, our group has requested the debate on the disaster that has taken place in Galicia - on European shores - and I would like to defend this position. The chairmen of our group have requested this debate in writing. I do not want to raise a point of order, but simply explain the issue before the vote.
I have already indicated that we have received from two groups, including your group, a request for a statement. We do not need a debate now, we just need a procedural vote on the request from the PPE-DE Group and the Green/EFA Group for the inclusion of the statement on Thursday.
(Parliament agreed to the request)
As regards the report by Mr Maaten on behalf of the Committee on the Environment, Public Health and Consumer Policy currently entered for voting time at noon pursuant to Rule 110a, I have received an objection in writing from the Group of the Greens/European Free Alliance to this procedure being applied. This group wishes to have a debate on the Maaten report to be included at the end of Thursday's agenda.
(Parliament rejected the request)
December I part-session (4 and 5 December, Brussels):
No change.
Regarding tomorrow's meeting with members of the parliaments of the accession states, I would like to request that, at the group meetings tonight, the Presidents of the different groups inform both our Members, and their counterparts from the accession states - if they have been able to get here - that it is absolutely essential that no-one should use or switch on their mobile phones.
Interpretation will be an enormous challenge with so many new languages and thus, to facilitate the process, an infra-red interpreting system will be used. Anyone switching on their mobile phone to receive text messages, or to make or receive calls, will actually interfere with the technical capacity for our guests to hear in translation what is being said. While we normally have a procedure that invites colleagues not to use mobile phones, tomorrow it is an absolute, technical necessity that everyone switches off their mobile phone before coming here.
I will repeat the warning tomorrow but I would appreciate it if the groups could take note of this matter. I count on your cooperation.
Regarding the general difficulties experienced by colleagues arriving in Strasbourg today, I have a number of letters from various authorities; from airport authorities, from the Mayor of the city and from Air France. I should like to read to you part of the letter from the airport authority:
Mr President, on a point of order, I wish to ask whether you can confirm whether the reindeer were on the ground or in the air at the time.
If I were to answer it might introduce too much levity to the situation.
Mr President, I asked to take the floor earlier because this morning our group, in writing, called for the Commission to apply the 'Erika' legislative packages to the terrible situation in Galicia following the Prestige accident.
It is no coincidence, Mr President, that the Erika and Prestige accidents took place in Brittany and Galicia, respectively. We need to provide protection for both these regions, in particular on the European Atlantic coast.
The Erika disaster resulted in the legislation we know today being drawn up. The Galician disaster should lead to the immediate implementation of this legislation. We cannot continue to allow ticking time-bombs such as the Prestige to travel our waters irresponsibly when they are vulnerable to disaster. The routes to Europe from every other continent pass through Galicia. Four extremely serious accidents of this kind have recently taken place along the stretch of Galician coastline known as the 'Coast of Death', which is a privileged area.
People are hoping that the socio-economic and ecological disasters will be remedied and that support will be given to those affected, and that the 77 000 tonnes still remaining on the Prestige will be prevented from flooding our coastline. We are hoping for immediate decisions from the Commission.
I should like to remind colleagues that these speeches should be limited to one minute.
Mr President, as a Galician and as fisheries coordinator of the majority group in this House, I welcome the decision we have taken for the Commission to attend on Thursday in order to explain to us in the finest detail - because we are going to require the finest details - how this extremely serious accident could have occurred.
Mr President, Galicia is black: its beaches, its coastline, its fauna, its fish, its birds ? and the people are facing a black future. I would like to ask you, Mr President, to declare your solidarity, on behalf of this House, with the Spanish and Galician authorities and to address them directly. On Thursday we shall call for aid and an enquiry from the Commission.
I would also like to announce, given that this House, in accordance with the new Rules of Procedure, does not allow us to table resolutions, that through the Committee on Fisheries I shall propose a resolution to establish protected European sea-fishing zones in susceptible areas, which will increase the required distances to be maintained between these zones and ships carrying dangerous goods and bring forward the obligation for this type of ship to have a double hull, which is currently laid down for the year 2015, and I shall call for it to be brought forward to the year 2005.
Mr President, I am telling you this as an Irishman and a Celt: we cannot allow another disaster of this kind to occur in Europe. We must increase control and prevent our environment from being destroyed.
Mr President, I am speaking on behalf of the Socialist Group and also as the Socialist coordinator of the Committee on Fisheries to draw the attention of the House to the oil spill from the Prestige, to which previous speakers have also referred, which took place last week near the coast of my region, Galicia.
On Thursday - the accident happened on Wednesday - I tabled a motion for a resolution before this House and also tabled two motions for resolutions, because I understand there are common interests here: environmental interests, fisheries interests - which the Committee on Fisheries will have to pursue - and interests relating to the maritime transport of dangerous goods, which the Committee on Regional Policy, Transport and Tourism will have to pursue.
The tanker has already left an oil slick 37 km long which is spreading towards the coast, paradoxically, despite being named Prestige - and you can see that this will indeed be a European problem - it is Bahamas-flagged, with a Philippine-Romanian crew, it was travelling from Lithuania - a candidate country - to Gibraltar, which involves a European Union country, a Member State, in this case the United Kingdom, and was under the command of a Greek captain.
I would call on the Community institutions to strengthen legislation in this field, comply with existing legislation and devote their attention to this kind of disaster by means of European solidarity, such as that provided, for example, in the cases of the natural disasters that have taken place in four Member States over the summer.
Mr President, on a point of order, I will speak about another catastrophe. Operating at world level, the United Nations' Committee against Torture publishes its findings every four years and makes recommendations to the signatory states. Until now the Spanish Kingdom has not passed this test. The Spanish report for the period 1997-2001 does not give guarantees concerning the incommunicado detention or solitary confinement that can lead to ill-treatment and torture, which is commonplace in cases relating to the Basque country. More than this, the end result of instances of torture in Spain has been a pardon for torturers.
The Spanish delegation of the Ministry of the Interior has all the same concluded, and I quote: 'that the number of pardons was not comparable with the number of criminal proceedings involving police officers for offences against human rights' and there was no policy for granting pardons, such a process being 'not automatic' in the words of the delegation.
Tomorrow afternoon the report on Spain will be issued at 3 p.m. Could the Conference of Presidents of political groups take a look at it please?
Mr President, I thought we were going to hold the debate on the Prestige on Thursday, but I see that all the groups are speaking and I would not want my group, on whose behalf my colleague Mr Jové Peres and I shall speak on Thursday, to fail to give its opinion and say what I believe should be done.
Not only must we criticise what is happening now, which is beyond repair, since this is an economic disaster for all the fishermen and shellfish-gatherers - as previous speakers have said - but we must also see that this is an ecological disaster. When a proposal is tabled to strengthen legislation, we must all vote for it. The Committee on the Environment, Public Health and Consumer Policy is currently debating a highly important directive, whose rapporteur, Mr Papayannakis, is a member of our group. This directive refers to liability for environmental damage. I consider this to be an extremely important issue. We shall see how Members vote over the next few months.
Mr President, on a point of order, you are aware that the Joint Parliamentary Assembly is due to begin next Monday in the Hemicycle in Brussels. I understand that the Conference of Presidents has sent quite a strongly worded letter to the Belgian authorities concerning the prospect of two members of the Zimbabwean delegation being on the visa ban list. I understand that visas have now been granted to those two ministers from Zanu-PF and they are due to arrive in Brussels tomorrow.
Mr President, could you give us some indication what action the European Parliament will now take on this very serious matter?
In the light of Parliament's resolutions which we conveyed immediately after the Conference of Presidents to the Belgian authorities - who had already issued visas and did not wish to withdraw them - I propose that the Conference of Presidents should again this week appraise the current situation. We should discuss Parliament's options consistent with its resolutions and consistent with the necessity to be coherent in following up its resolutions and consider declaring these two persons personae non gratae with regard to access to the Parliament itself.
Should the Conference of Presidents make such a decision, it will then convey that decision to the Belgian authorities and to the authorities in Zimbabwe. That would be my personal preference. In any event, I guarantee that the matter will be raised in the Conference of Presidents. It will be for the majority will of the Conference to determine the appropriate action to be taken and then to convey that decision to you and colleagues, and also to those outside the House.
Mr President, on a point of order, I endorse the remarks that have just been made, but could I also suggest that, if there is any question of this Joint Parliamentary Assembly going ahead somewhere else and the banned Zimbabwean ministers still being there, it should be recommended that Members of this House do not join in that Assembly for as long as those ministers are present.
I ask Members wishing to pursue the matter to ensure in the preparatory political work in their respective groups this week that the groups are in a position to arrive at a clear political preference. A statement of that preference will come from the meeting of the Conference of Presidents on Thursday of this week.
Mr President, four weeks ago, I asked for support for the operation to recover the hundreds of victims of Africa's biggest shipping disaster involving the stricken ship Joala off the coast of Senegal. Nothing has happened to date. According to the Commission, there is reported to be religious opposition on the part of the Senegalese to this recovery operation. The recovery of bodies is said to be technically difficult and President Wade is reported to prefer burial at sea to recovery. However, these reports have now been superseded by completely new facts. From my contacts with the Senegalese, it appears that President Wade would give priority to recovery and that he has set aside a certain sum of money for this purpose. Local divers have already recovered over 200 bodies. Technically speaking, therefore, it is possible, but further funding is lacking. The Senegalese relatives and all the relatives from France, the Netherlands and other Member States cannot live with the dreadful thought that their loved ones could not be given a dignified send-off. It is not a question of religious opposition.
On my own behalf, I would ask you to convey this message once again to the Commission as a matter of the greatest possible urgency, for this is about Africa's biggest shipping disaster. If this had happened off our own coasts, we would not have hesitated for one moment to intervene. These people deserve a dignified recovery.
I will pass on that observation to the relevant authorities in the Commission. I shall say for the record that after the debate on this matter on the last occasion, I communicated on behalf of Parliament our sincere condolences to the relevant authorities, which was the request made of the presidency at that time.
Mr President, the statute of the Members, an oral question to the Council, now features on the Brussels part-session agenda. There was a minority in our group who thought it unwise to table this question to the Council at this stage, because we are still debating it ourselves, but a democratic decision has been taken. From the Conference of Presidents report, I noticed that you have held talks with the prime ministers of the Member States. Could I ask you, Mr President, to write to the Members of this Parliament who do not attend the conference about the contacts you had and what you discussed with the prime ministers, so that we too are well equipped for the task ahead and know what we are talking about in the plenary meeting on 4 December.
In the light of your request the best thing I can do is to say that I will take personal steps to communicate with the Members before we have these debates.
In the interim, I can tell you that I had an opportunity for the first time to report back to the Conference of Presidents on the results of exploratory discussions on the Statute for Members which I held on behalf of the Conference of Presidents with the relevant Council authorities. A decision was made last Thursday at the meeting of the Conference of Presidents to invite the rapporteur, Mr Rothley, to again develop our thinking and his report before the Committee on Legal Affairs and Internal Market, with a view, at a date yet to be determined, to discussing the matter and voting on it in plenary. In the interim period, we could contemplate an oral question or invite the Council to make a statement at the first part-session in December.
When I have had the opportunity this week to report to the Bureau, which is the next body in sequence, having reported to the Conference of Presidents, I will then try to take some steps to ensure that all Members have their own appraisal of the state of the exploration as we made it.
Mr President, while the fire-fighters of Strasbourg were wandering through the Strasbourg fog, trying to catch the - eurosceptic, I am sure - fawns belonging, I believe, to Mr Roger Helmann, the aircraft in which I was travelling circled round and round in the sky above, giving me the time to read and reread the Italian newspapers reporting the statement of the Italian Minister for Economic Affairs, Giulio Tremonti, to the effect that 'Europe must decide on pensions'.
Are we Europeans so powerful, then? Of course, we are unable to stop deer running around in the fog but we have to decide what to do about pensions. I believe that this is a case of the principle of subsidiarity being reversed: when it suits the States, then it is the States that decide; when they need to cut pensions and make pensioners tighten their belts, then it suits them to say that Europe has to make the decision. Do you not think you should do something, Mr President?
That is a very wise observation on your part, Mr Fatuzzo.
Mr President, on a point of order, because of the historic debates that will take place this part-session there is no Question Time. I had submitted a question to the Council on the legislative process and the way in which this House is potentially being treated in relation to the proposed directive on legal aid.
The Council intends to adopt this measure at the end of the month on the basis of a different text to that on which Parliament was consulted. This will avoid the codecision procedure, which would kick in after the end of the month, and it also avoids the strong advice of the Commission that the Council should reconsult Parliament.
I should like to know, on behalf of this House, why the Council feels it has no obligation to reconsult us. Does it not agree that this action runs absolutely counter to the principle of mutual respect and good faith between these institutions in the legislative process, as set out in the Treaties and endorsed by the Court of Justice? Mr President, this is serious and I would ask you to look into it.
Mrs Wallis, in the absence of Question Time, your question is noted. Let me take up your request to see whether we can have some indication from the Council as to its response on the question of substance you have now posed.
Mr President, on a point or order, I am following on from what Mr van Hulten said concerning Wednesday, 4 December. As a member of the Committee on Legal Affairs and the Internal Market, I am well aware of the constitutional and practical importance of moving forward with the Statute of Members - even though I would not myself have chosen this particular way of doing it.
However, I note that on the agenda for that day there are major debates on fisheries - the first for ten years - looking at the fisheries industry of Europe at a critical time. Constituents all over Europe will wonder what the European Parliament is thinking and doing about that. What the newspapers will tell them is that Parliament delayed discussing it until it had talked about its own pay. This is a scandalous state of affairs. I hope that if the Conference of Presidents persists with this agenda in this form it will change the order and bring the fisheries matter - which is of utmost importance - before and ahead of the debate on the Statute of Members.
If colleagues wish to discuss this issue they could raise it at the Conference of Presidents on Thursday.
I remind you that we have just voted on the adoption of the December agenda for Brussels without any discussion or contradiction or proposals from the floor. I take note of what you have said. It is still open to the groups to look at the order of discussion on that day.
Mr President, on a point of order. I welcome the recent acquittal of the British and Dutch plane-spotters on spying charges in Greece and the fact that the appeal court had the integrity to put right the original miscarriage of justice that the conviction represented a year ago.
I recall that it took many years to right similar wrongs in cases in the United Kingdom in the 1980s, so I am pleased that, although a year is an ordeal for the defendants, it was no longer. But the fact is this prosecution should never have happened and the way it developed raised a lot of concerns about the treatment of defendants and trial standards. It is therefore essential that we progress the agenda for ensuring high minimum procedural standards of justice for persons accused in criminal proceedings which the Commission will be putting forward in a proposed framework decision next year. We also need to put flesh on the bones of our human rights commitments in the European Convention on Human Rights and the Charter of Fundamental Rights.
Mr President, once again terrible images of another famine in the Horn of Africa are gradually starting to reach us through the media. We shall once again see ourselves swamped by these images of hundreds of children dying of hunger, without organising a specific debate on hunger in the world. We are also seeing similar images from Argentina, and we will do too little, too late, like last time.
I would therefore ask you, Mr President, to ensure that we do not do what we did at the time of the FAO Summit in Rome, which we allowed to go by without a specific debate on hunger. We must organise a debate and adopt a practical resolution, instead of simply allowing history to repeat itself.
Mr President, just a quick word on the tanker accident off the Galician coast, which is another terrible and tragic accident of which we have certainly not heard the last. A few days ago, a representative of the Commission, speaking in Lisbon on the subject of EMSA, the European Maritime Safety Agency, addressed the concept of a European environmental coastguard. That is something we have been demanding for ten years, but without getting very far with it as yet. I also want to prevent the occurrence of anything like what recently happened in Germany.
It was a year ago, in a similar situation, that we set up a maritime casualty taskforce that has still not yet become operational. It was stated in a weekend newspaper that three potential bases are being sought for it, the best of which will be chosen. I would have you know that the public take a critical view of this, to say the least, and I would simply ask that we should not allow ourselves such blunders, at least within the European framework.
Mr President, I would just like to draw the attention of the House to something which happened in Italy on Thursday night. Twenty 'no global' activists were arrested and kept in isolation on charges such as 'subversion of the economic system' or 'preventing the institutions and government representatives from doing their job'.
These are offences which have existed under the Italian penal code since the 1930s. They were introduced to stop anarchists and socialists from expanding their political activities during the period of fascism. If these offences had existed in a candidate country and were brought to the attention of all the European institutions, the country in question would not have been successful in the enlargement negotiations.
I feel that this is an issue which is relevant throughout Europe and that such incidents must not be repeated either in the Fifteen or the Twenty-five. We too must keep an eye out for this kind of situation. We must discuss the issue or, at least, be aware that such things are happening.
Mr President, I wish also, on behalf of the Group of the European Liberal, Democrat and Reform Party, to express my sympathy with those affected by the events in Galicia. We all feel powerless. I myself looked at the web site where all vessels are supposed to be listed and looked for the vessel Prestige. It is not there, even though it ought to be.
I would ask you to convey to the Commission that we too wish to know about the part played by Latvia in what has happened. I also want our Latvian colleagues to comment on the matter so that we obtain a debate, for the vessel was on the way from Latvia to Gibraltar. I also believe that these countries should comply with current standards. At the same time, I would ask the Commission to find out the name of the charterer. I have tried to find it in the newspapers. It is a piece of information we need if we are to be able to monitor developments.
In the light of previous interventions, I want to point out that Wednesday is the day when we celebrate the rights of the child. I think that we should celebrate together and that greetings should be sent to Carol Belami.
Perhaps we could ask the Commission to take note of your question in advance of the statement which will be made by the Commission on Thursday.
Mr President, today we saw at the airport that nature can sometimes turn against technology. To avoid deliberately upsetting nature, we must draft effective climate policy. The emission of CO2 must be drastically reduced. A majority in this Parliament has been pleading for years that environmental costs should be passed on to the consumer. Environmental tax must be incorporated into air fares, especially in the air transport sector. So far, however, the European Union has failed, for there is no climate tax.
Fortunately, there is also some good news. For a fee, the organisation Trees for Travel plants trees after each plane trip you make. Every time you fly, you can buy a climate certificate to balance out the emission of CO2 from your trip. Despite a lack of legislation, we can at least put our money where our mouth is. The Dutch delegation in the Group of the Party of European Socialists has decided to back this initiative and to buy climate certificates in Strasbourg this week for their plane trips. I urge the President and all the other fellow MEPs who travel regularly by air to do the same.
Mr President, as a Member for a peripheral maritime region, I would also like to express my solidarity with the Galician fishermen affected by the Prestige ecological disaster.
Secondly, I would like to say, as a member of the Committee on Regional Policy, Transport and Tourism, and a substitute member of the Committee on Fisheries, that four aspects are significantly affected by this disaster. I would therefore like the Commission and in particular the rapporteur, Mr Izquierdo Collado, to ensure that this White Paper on transport takes into account, for the year 2010, something that concerns me and that a Member from the Canaries, Mr Medina, mentioned to me today: the failure by many ships, both Community and other, to follow routes which avoid the exclusive economic zones in certain regions, such as Galicia.
That concludes the item.
The next item is the joint debate on six oral questions to the Commission concerning the media:
Oral question (O-0045/02 - B5-0498/02) by Graham Watson - 'Internal market: media pluralism and enlargement'
Oral question (O-0053/02 - B5-0499/02) by Enrique Barón Crespo, Michel Rocard, Barbara O'Toole, Reino Paasilinna, Demetrio Volcic and Karin Junker - Media concentration
Oral question (O-0080/02 - B5-0500/02) - by Raina A. Mercedes Echerer, Daniel Marc Cohn-Bendit, Monica Frassoni, Heide Rühle and Jean Lambert - Media concentration
Oral question (O-0082/02 - B5-0501/02) by Fausto Bertinotti, Lucio Manisco and Geneviève Fraisse - Media concentration
Oral question (O-0083/02 - B5-0502/02) by Mariotto Segni, William Abitbol, Teresa Almeida Garrett, Guido Bodrato, Juan José Bayona de Perogordo, Jean-Louis Bourlanges, Luigi Cocilovo, Gerard Collins, Thierry Cornillet, Paul Coûteaux, Brian Crowley, Luigi Ciriaco De Mita, Gérard M.J. Deprez, Giorgos Dimitrakopoulos, Carlo Fatuzzo, Fernando Fernández Martín, Concepció Ferrer, Jim Fitzsimons, Konstantinos Hatzidakis, Liam Hyland, Florence Kuntz, Franco Marini, Mario Clemente Mastella, Reinhold Messner, Juan Ojeda Sanz, Seán Ó Neachtain, Marcelino Oreja Arburúa, José Pacheco Pereira, Giuseppe Pisicchio, María Antonia Avilés Perea, José Javier Pomés Ruiz, Bartho Pronk and Lennart Sacrédeus - Media concentration and pluralism
and
Oral question (O-0084/02 - B5-0503/02) by W.G. van Velzen, Ruth Hieronymi, Christopher J.P. Beazley and Mario Mauro - Safeguarding the freedom and pluralism of the media in an enlarged European Union.
Mr President, in 1997 the process by which fixed and mobile telephony and television and the Internet were increasingly coming together was known by the buzz word 'convergence'. The Commission adopted a much heralded Green Paper on this subject which promised a brave new world of horizontal regulation across platforms. The reality was much more prosaic. Convergence did not happen quite to the extent predicted and the Commission confined itself largely to revising the telecommunications regulation package to take account of new technology.
Since that time, however, we have witnessed a wave of mergers and take-overs in the media with the emergence of vast conglomerates such as AOL Time Warner, CBS, Viacom and Vivendi Universal. Yet the Commission has not explored the idea of cross-media ownership and media concentration in any detail since its 1994 follow-up to the Green Paper on pluralism and media concentration.
The Commission's silence on such an important issue seems particularly strange because the European Parliament has been calling for a directive on a level playing field and media pluralism since the 1990s. I recognise that regulating the media is a highly sensitive issue. The media is not like any other industry as it lies at the heart of our culture, our way of life. A diverse and pluralistic media is fundamental to democracy, freedom and cultural diversity. But in view of the trend towards media concentration, towards the dominance of certain media conglomerates, my group believes it is high time that we come back to this issue.
What are the principles which should underlie our approach? First of all we must recognise that a thriving media is the hallmark of a free society. If control of the media becomes too narrowly restricted in the hands of a small number of people this poses a danger for democracy. The media needs to be sufficiently diverse for all important points of view in society to be effectively presented. Otherwise there is a danger that dominant media players can restrict access to information and thereby move public opinion.
Avoiding media concentration is also important to our economy. Some have argued that with the explosion of different types of media, including digital, satellite and cable television, as well as the Internet, monopolistic control is impossible. However, many of these different channels of communication are now controlled by the same media conglomerates, which can thereby cross-promote these services and provide incentives or pressure advertisers to buy space or air time in other media they control.
Last but not least, media concentration has implications for our cultural diversity. A Europe in which the media is dominated by a few major players risks being one in which certain regions, cultures and minority groups are granted less access to the media. A diverse media is likely to result in more home-grown original content, whereas large media groups may not resist the temptation to fill their air time with cheap imported programmes and repeats.
For the ELDR Group there is a clear case to look again at this issue. My questions to the Commission today are: what action does the Commission propose to take? If the Commissioner takes the view, as I suspect he may, that there is no legal basis for action, I would remind him of the articles of the Treaty governing the single market. I would remind him too that Article 11 of the Charter of Fundamental Rights guarantees media pluralism and if that Charter is integrated into a new constitutional treaty, as Liberal Democrats hope it will be, would that not provide a necessary legal base for action? Will the Commission undertake to bring forward a White Paper updating its 1994 communication in the light of technological change and developments in the industry?
It seems to me that we cannot ignore the dangers that media concentration poses to our society. The power of media ownership now frequently extends across national borders. Given that a free and diverse media is essential to our continent's democracy, prosperity and cultural vitality, it is high time that politicians face up to their responsibilities and return to this issue.
Mr President, Commissioner, ladies and gentlemen, my group has tabled this question on media concentration and I must say I am very happy that the initiative has spread throughout the House, because we consider that this is not a single-party or single-group issue, but a concern over a matter of constitutional importance to the Union.
We did this because, ten years ago, the Commission put forward a Green Paper on pluralism and the internal market, and proposed - and even drew up - a preliminary draft directive to harmonise national legislation on media ownership. Since then, nothing has happened, and the Commission, which has the monopoly on initiative, should also show that it deserves this right.
Many things have happened over the past ten years. Significant technological progress has been made - the Internet over written media, cable, satellite television, digital technology - which have transformed the landscape. A concentration process has also taken place which goes beyond our borders and means that certain names have spread and now represent the media throughout Europe, such as Murdoch and Berlusconi. Others have fallen by the wayside, such as Messier and Kirsch, and others are arriving, such as Bloomberg. We must also take account of the developments that are taking place in the United States, where the federal authorities are making changes in order to increase US technological capacity.
In any event, however, Mr President, my group thinks this is above all a democratic issue, because it refers to one of the bases of the system we live in, namely the protection of freedom of speech, which is one of the cornerstones of a democratic society. I am not only referring to freedom of speech as we politicians defend it, but also to freedom of speech for all citizens and also for workers in the press and the media, because it does not make sense for us always to advocate greater democracy for workers in other sectors but not in this one. This should also be extended to the candidate countries, where concern is spreading over the loss of the national character of the media.
Therefore, Commissioner, allow me to play devil's advocate. I said that no progress had been made in ten years. Why has no progress been made? It would be interesting to analyse the matter. Is it because it is very complicated? European construction has always been a challenge and what I would therefore say is that if the directive was necessary, and it was necessary to address this issue, in 1992, it is all the more necessary now.
Secondly - and this is another of the questions we posed - it could be considered that the legal basis is insufficient. Ten years ago, however, it would appear that it was sufficient. It would be interesting if the Commission were to explain this to us, or otherwise tell us whether it would be appropriate, for example, for this issue to be considered as a matter of fundamental rights in the Commission proposal to the Convention.
Lastly, Mr President, we are aware that this is what is known as a cross-cutting issue. I must say that I am very happy that it is the Commissioner responsible for the protection of consumer rights and health who is to respond to this question, because we are always told that this issue concerns the internal market or competition. It is more than that. It concerns competition, the internal market, culture and fundamental rights. There were four Commissioners I was thinking might appear, and it was a pleasant surprise to see Mr Byrne, who also has to defend us as consumers against this uncontrolled invasion not only of audiovisual messages, which are frequently subliminal, but also against uncontrolled advertising and the monopoly in the field of advertising.
I therefore hope that today's debate, in which all the parliamentary groups are participating and showing interest, will be a step forward, breaking this ten-year silence and allowing the Commission to exercise its monopoly on initiatives in this fundamental area responsibly.
Mr President, these debates on the hot topic of media policy have been going on since 1992, and Parliament had always taken a democratic approach to the issue. Since 1997, though, silence has reigned, but now it seems that I can congratulate Parliament on having, like Sleeping Beauty, woken up.
I would like now to speak on behalf of my group. I cannot but underline the arguments of those who have spoken before me, and I would like to pick up two of the significant points they made. Entrepreneurship, on the one hand, has become out of balance with journalistic activity on the other, as it now is also with those who produce creative material. It is for us to restore this balance. The EU, which announced the creation of the internal market as one of its priorities, must assume its political responsibility in this process involving consolidation and concentration. We did not liberalise a few years ago by breaking up media monopolies simply in order to create new media monopolies. Both economic diversity and pluralism in the media are equally under threat. The wide-ranging nature of concentrations merits particular attention.
My second point is that one of the pillars of democracy is the separation of powers, something that is of especial concern to my group. Having successfully accomplished the separation of church and state, I believe we ought now to devote our energies to separating political power and the media. I am speaking here of a European official culture, especially on the eve of enlargement.
One more practical question for the Commission: in 1997, the directive on media ownership disappeared back into a drawer, quite possibly as a result of political pressure, although we cannot be certain of that. We need a better legal basis at European level, but then we know that; it is a statement we heard all of five years ago, and we do not need to have it repeated. Why, then, has the Commission only now started to do something about it? We are all aware of these problems; they are not new, and we do not need to reinvent the wheel. Action is needed, O esteemed Commission! I repeat that I support the arguments of those who have preceded me on the floor, and, as Mr Barón Crespo said, media policy is not a party issue. We must not let it become one.
Mrs Fraisse is absent, probably due to transport problems, which we are all suffering today. Mr Segni therefore has the floor for two minutes.
Mr President, I and 32 other Members have tabled a question calling upon the Commission - in view of the fact that the media, particularly television, is an area in which abuse of power is a serious threat to the proper functioning of civil and democratic life and in view of the fact that incidents of this nature do occur in many countries - to resume the process broken off in 1994 and work towards issuing a directive.
Twenty-two of the thirty-three signatories are from the Group of the European People's Party (Christian Democrats) and European Democrats, and others are from the Europe for a Union of the Nations Group, which shows, as has just been said, that this is not a display of particular or party interests but of the concern of all those who care about the basic principles of the liberal state.
It may be that we Italians are particularly sensitive to this issue, but I would ask the House to show some understanding. I want to ask all the German Members of all parties whether they would not be concerned if their Chancellor, Gerhard Schröder owned all the private television networks, one of the major magazines and one of the major daily newspapers. I want to ask the British Members, if they are going to take part in this debate, what their reaction would be if Tony Blair had called publicly for the removal of three famous BBC journalists and had obtained what he wanted in the space of a few months.
I have brought this up not because these are problems which Europe has to resolve - they arose in Italy and we Italians must resolve them ourselves - I have mentioned it because, in actual fact, what is happening in Italy is different from the situation in other countries but there is one common factor: media concentration, which is becoming a world-wide phenomenon and is in danger of jeopardising media pluralism and thus freedom. As has rightly been said, a line has to be drawn between politics and media reporting. Although this does not by law fall within the sphere of the Commission's responsibility, Mr President, it is the point which is common to society throughout Europe. That is why we have put the matter to the Commission.
Mr President, Commissioner, ladies and gentlemen, the European Union's core concerns include the safeguarding of freedom of information and the freedom and diversity of opinion. These are among our fundamental values, to which, it is to be hoped, the Convention will give a prominent place in the constitution that will be our common possession.
That being so, Parliament has, over past years, repeatedly done in-depth work on these issues and taken actual developments in the European Union and the Member States as a yardstick when measuring the extent to which these things have become reality. I do not think one can say that Parliament has been asleep. It is not only 1997 that should be mentioned here; I would like to remind you all of what we decided together in 2000 with our position on the fundamental questions relating to the communication and information society in the European Union, and would also refer you to our common position on the revision of the television directive in 2001. That was something on which we did not yield. The only thing is that we have to take a realistic view of how things stand. So far, the results are clear and unambiguous: we have no option but to draw distinctions. The media markets continue largely to be the national markets that they were previously, as is unmistakeably clear in the case of the print media.
Secondly, it is the case that in the electronic media field, the television markets are still predominantly national in character.
It must, thirdly, be clear to us that development has progressed further. Cross-border developments are increasingly taking place in the electronic media, especially where digital technology is brought into play. This is a question on which we have to focus, examining very carefully what consequences this development is having for the safeguarding of freedom of opinion and information and pluralism of the media in the European Union and in its Member States.
That is why my group, that of the European People's Party (Christian Democrats) and European Democrats, has put to you a question with reference to this specific development. We are asking the Commission to draw up a Green Paper on the current situation to take up the question of the structural developments observable today in Europe's political, economic and legal media. We additionally ask you to table a proposal for our consideration on what you consider to be appropriate action in order to achieve the objective, which it is to be hoped is shared by us all, of safeguarding the pluralism of the media and of opinion in the European Union.
I do think that, if we travel together in this direction, we will together take a significant step along the road towards guaranteeing diversity of opinion in the European Union.
Mr President, undoubtedly the media play a crucial role in subjecting the exercise of public and private powers to permanent scrutiny. Media pluralism is therefore of the utmost importance and lies at the very heart of the way our democratic societies operate. Indeed it is one of the core values underlying the European Union, as enshrined in Article 11(2) of the Charter of Fundamental Rights, which refers explicitly to protecting the pluralism of the media.
On this subject, I can only endorse what you say regarding the situation in the media sector following developments over the past ten years. I would add that while audiences may be focused on a small number of programmes, European citizens have, nonetheless, a far wider choice in their viewing, thanks to a range of technologies.
In this new setting, the Commission has made use of the instruments at its disposal. In applying competition law it upholds freedom of competition in the media, particularly in innovative media services such as the Internet and UMTS. Moreover, it applies the mergers regulation which serves to control the phenomenon of media concentration from the economic angle. In addition, the Community legislator, on the basis of Commission proposals, adopted the television without frontiers directive, the satellite and cable directive and the conditional access directive, which address various aspects of cross-border television broadcasting.
The legislative framework was further supplemented by the e-commerce directive, adopted in 2000, the objective of which is to facilitate cross-border provision of new interactive media services distributed on a point-to-point basis.
Finally, the Commission proposal for a common regulatory framework for liberalising electronic communications networks and services was adopted in March this year. One of its main aims is to open up access to electronic communications networks, including those which carry broadcast content. To this end, it provides that operators who are identified as having a strong market position may have to meet ex-ante obligations on transparency, non-discrimination, accounting separation and access to or use of specific facilities.
The Commission monitors closely the transposition of these directives in the applicant countries as well as in the Member States, ensuring that national media legislation remains consistent with Community law.
While existing Community law instruments undoubtedly have positive repercussions on the protection of pluralism, it has to be said that their purpose is to ensure a certain economic balance between players in the context of the internal market. These instruments directly affect the media sector as an area of economic activity and not - or at least only very indirectly - as a vehicle for delivering information to the citizen.
This situation stems from the fact that even though pluralism is a fundamental freedom recognised by the EU, it is not one of the tasks assigned to the European Community under Article 2 of the EC Treaty. This is borne out by Article 21 of the mergers regulation, which allows Member States to forbid a merger in the interests of protecting pluralism even where it has been approved by the Commission. Consequently, any new initiative based on internal market freedoms would encounter the same limitation as the instruments I have mentioned and would not ensure the protection of pluralism per se.
The question also arises whether such an initiative could be justified by reference to existing Treaty provisions. The Commission is not aware of any concrete obstacles to exercise of the fundamental freedoms of the EC Treaty, particularly the right of establishment or freedom to provide services within the meaning of Articles 43 and 49, being encountered in the media sector because of national measures designed to protect pluralism per se. Moreover, any initiative would have to be aimed at eliminating significant distortion of competition. Under Court of Justice case-law, these are the tests for Community action on the basis of Article 95, involving measures to improve the operation of the single market.
We also have to consider whether such an initiative would comply with the principle of subsidiarity, since the purpose of legislative proposals based on internal market freedoms must in any event be to establish obstacles to the cross-border provision of services, not to regulate for specific situations in Member States.
As to whether it is desirable for the European Convention to provide for the protection of pluralism in general at EU level, I would recall that the Commission, like Parliament, believes the Charter of Fundamental Rights should be incorporated into the basic Treaty and constitutionally entrenched.
Finally, I close with the reminder that the Council of Europe exists, among other things, to preserve cultural pluralism and media diversity. Closer cooperation with that institution should also be envisaged in order to enhance the protection of pluralism in Europe.
Mr President, Commissioner, ladies and gentlemen, there is no need for a dictatorship that relies on military force in the information society if in the same hands there is a self-perpetuating mega-power, a mighty conglomerate that represents the media, the economy and political control. That is twenty-first century dictatorship. If a country's leader has influence over two national television channels, for example, and therefore virtually all viewers, and under his or her control there is a continually present, manipulative and mesmerising force oozing out of those channels, what we have is an information society oligarchy. This goo can also bring the competition to a halt. When the media drip in every home continually feeds a touted leader's achievements by means of the results of massive Gallup polls then it is a matter of a new machine, a kind of perpetual motion that keeps itself going with a sense of its own legitimacy. Just look at what is happening in Italy, a country I hold in high regard.
My own basic point of view is this: the more concentrated media communications are the broader the range of rights journalists must have in their work. It is also wrong to say that a public service is always a monopoly. Not at all: it is controlled by a motley collection of social forces. In certain applicant countries the government might intervene, in which case it is not a public service but government-run television. Competition and markets do not always engender freedom or pluralism either: sometimes it is the opposite. The situation can worsen as a result of concentration. Neither will free commerce necessarily ensure diversity. The markets may be self-regulating, but they just apply other sets of rules that are based on a mutual understanding and are undemocratic.
Commissioner Reding, we are calling on you to draft a directive on the concentration of media communications, and its effect on culture, diversity, freedom of speech and the rights of journalists. Commissioner Monti, we are calling on you to investigate whether the rules on competition have been contravened and a dominant market position has been abused, and, Commissioner Bolkenstein, on you to clarify whether concentration, convergence and the new media have a negative impact on the Internal Market. Finally, Commissioner Vitorino, please look into the matter of whether or not our citizens' democratic and cultural rights are being implemented. We would furthermore like to ask the Commission why it does not draft the directive that we have all been hoping for. The European Convention must also discuss this.
Mr President, one of the crucial principles of a properly functioning democratic society is freedom of expression and access to information. In this Chamber, we have again and again emphasised the importance of openness and transparency. Citizens must have access to information affecting their lives so that they can take part in the democratic debate and make their choices.
The media have a central role to play in this process. If they do not operate properly, then neither does democracy. At present, there are media trends that give rise to concern. The consolidation we have witnessed may lead to less pluralism in the media. We combat monopolies because they reduce the supply of goods, with a consequent decrease in prosperity, and the same applies to the media market. Monopolies undermine democratic pluralism and lead to a decrease in democratic prosperity. Previously, party political media such as newspapers were only able to exercise political criticism within their own medium. They had no control over what other media put out. The threat we face today is one of potentially powerful consolidation, which may mean certain points of view not being represented in any medium.
As legislators elected by the people, we are faced with striking a sensitive balance. To what means can we have recourse to ensure free and diverse media without at the same time setting aside another cardinal principle of a democratic society - that of the distribution of power. We want to set up basic rules that guarantee a level playing field without tampering with the actual content of the media. We need, in this Assembly, to comply with our democratic responsibility and make sure that the media comply with theirs.
Mr President, as has been stated repeatedly in this debate, there is undoubtedly a link between freedom of information and democracy, and I feel that this debate must serve, not least, to make Parliament and the European institutions more aware than they have been hitherto of the link between democracy and suppressed freedom of information, of the way the media is used to suppress democracy. This is the case in many countries with which we have economic or commercial relations and countries such as Iraq, China, Cuba, Vietnam and so forth. Certainly, safeguarding freedom of information as a guarantee of genuine democracy is a problem for Europe too.
There are two or three points I would like to make in this regard. Firstly, in my opinion, we need to be very sparing in our calls for European legislation, in our calls for the Commission to impose some sort of constraints on a market - the merging telecommunications and media markets - which, we must not forget, has to be able to withstand the challenges of the international markets inasmuch as European undertakings have to be able to withstand the challenges of the international markets. Now then, overloading a market which is already struggling - there are linguistic and cultural barriers, for example, which make it difficult for companies to grow - with the additional burdens of constraints and restrictions could be dangerous.
There is, however, a paradox which I would like to point out in this debate. It is absurd that we who, although not members of national parliaments, are representatives of the European institutions, focus a great deal on market dynamics and concentrations but fail to even mention the powerful force of state media companies in Europe.
Take Italy, for example. It is right to put the spotlight on the situation and it is right to be concerned, as it is always right to be concerned about the relationship between the media and democracy, but what is not being said is that half the information sector is in the hands of the state, in other words in the hands of the parties. This is the case almost throughout Europe. Do we really think that the parties are using their television networks with due respect for the pluralism of information and due respect for the citizens' right to be informed, or are they serving their own interests and putting across specific information?
There is another dimension to this, and here I pay tribute to the work of Commissioner Van Miert in the previous Commission. The existence of state television networks is detrimental to the media and information market. State television networks take up space which could be used for the creation of competing firms, possibly even European firms, and the charges, licence fees and funding associated with them siphon off resources which could be redistributed in the market and used to create a plurality of competing companies.
We must reflect on all this. I feel that a comment from the Commission on these matters - state aid, competition, the abuse of dominant positions and so forth in the internal markets - would be appropriate too.
Mrs Fraisse has managed to arrive at Parliament from Basilea and I give her the floor on behalf of the Confederal Group of the European United Left/Nordic Green Left.
Mr President, we were indeed re-routed to Mulhouse and many of us arrived by bus, so please therefore forgive any difficulties I might have in presenting my comments to you.
What surprises me, with regard to competition and pluralism, is that we are essentially looking at this issue from two totally different and contrasting points of view. On the one hand, we are looking at it from the point of view of our countries, the Member States, in which competition can sometimes be very fierce, particularly in Italy, as everyone here knows. On the other hand, we can also look at the issue of pluralism and competition from the point of view of some of the candidate countries; we can even look at the issue of a single source of information which can have an adverse effect on the pluralism called for by Parliament, since it might be thought that, until now, media coverage in these countries depended exclusively on this single source.
The two extremes of the issue of competition are therefore at opposite ends of the spectrum. It is, however, these two extremes that we must take into account if we are to find, at the same time, a balance between pluralism and a degree of concentration. The balance is certainly delicate, but this is also because - and I do not think that we have emphasised this point enough so far in this debate - it is a question of public service. It is not therefore merely a question of competition among the private media because this problem also concerns public service, and we must achieve a balance between the two.
In order to achieve such a balance, perhaps the Commission must reconsider its indecision regarding the need for a directive, something that has been called for by Parliament for several years. The Commission must also re-examine the situation of the media, which has changed beyond recognition in recent years. The last study on this subject was carried out in 1994. We therefore call on the Commission to take note of the new difficulties and to propose a directive.
Perhaps we must also stress the fact that the Treaty of Amsterdam has a protocol on the system of public service broadcasting in the Member States. The protocol is an extract from the Treaty of Amsterdam which lays down, in accordance with the principle of subsidiarity, that the Member States are responsible for defining and organising these tasks, and for financing them, provided this does not undermine competition. In this area as well, state aid is obviously important and we must highlight and maintain it. That is why all of us here today, and my group in particular, believe that it is necessary to review the need for a directive.
As far as media coverage is concerned, it is impossible to avoid the question of content. A specific characteristic of the market and of competition clearly exists, a specific characteristic relating to content, to creation and which also relates to publishing in particular. Let me remind you of the situation in France - which is of concern to us - where there is concentration in the publishing industry within the new markets which have recently become established. This specific characteristic should be taken into account and we should also stress the urgent nature of this situation.
To sum up, Mr President, ladies and gentlemen, we hope that what the Charter says on pluralism will be respected by the Convention and that the latter will be able to safeguard this pluralism.
Mr President, the media system has developed alongside democracy, but our impression is that there has for some time been growing conflict between the two and that there is a tendency towards concentration, the result of which is, in practice, less democracy.
The media has an extraordinary influence over society, but I believe we have to realise that there is only one way to resist the domination of North American investments in the media and advertising industry and that does not involve media concentration in European Union countries.
In Italy, the President was moved to send a message to parliament on the matter, but I would also like to point out that the highest moral authority, Pope John Paul II, has called for clear, fair rules guaranteeing pluralism, freedom and participation, to avoid the abuse of what are extremely powerful tools having a devastating impact on people's consciences and society.
I would, however, like to point out that this issue affects other sectors as well as politics. During the recent hearing organised by the Group of the European People's Party (Christian Democrats) and European Democrats on television without frontiers, a reporter noted that television is exacerbating the commercialisation of sport and the concentration of advertising resources. Thus, there is a growing divide between the few wealthy sports and the poor sports, and the link between television, advertising, sports rights and the owners of the major football teams is becoming increasingly close. Public television networks can provide alternatives to these tendencies, but we all know that, in the world in which we live, in a liberal society, private, commercial television companies play a major role. However, this role must not be allowed to develop in such a way that the extraordinary power to influence public opinion is concentrated in the hands of a few.
Mr President, ladies and gentlemen, media freedom and independence do not go well with accumulated economic power, not to mention monopolies. This is especially true when one is dealing with political power wielded by a head of government. The name to mention here is Berlusconi. The Italian media tycoon and, in one and the same person, prime minister, along with Mr Murdoch and Herr Kirch, have given the champions of unfettered press freedom a lesson in fear.
That the Kirch empire has collapsed can be of little comfort in view of the pressure exerted on public service broadcasters by commercial enterprises - I am referring to the cost of rights to sporting events among other things - and in view of an increasing concentration of regional, national and worldwide media with growing cross-border involvements. Media concentration to an illicit degree endangers diversity and pluralism of opinion and the promotion of cultural diversity. Volume 44 of 'Media Research' a series of treatises published by the North Rhine-Westphalia Media Institute, has come out in the last couple of days; it gives a powerful description of media concentration's adverse effects on society's democratic and cultural foundations. It also has to be said without equivocation that the rule of law in Italy is in danger. It has already had the worst of the fight. All this leads to only one conclusion, namely that European regulations are needed to limit concentration in the media, because national law does not apply outside the borders of states, or also because - as in Italy - the effort is not even being made. Reference has already been made to the way the Italian State President's profound concern has led him to call for an Italian law to deprive the prime minister of practical political control over the services of the public-sector broadcaster RAI, and to restrict his power as a private individual over the media. Berlusconi is in every respect a special case, and one that it must be hoped will remain unique, involving an array of legal actions relating to tax evasion, forged documents, perjury, payments from slush funds, the bribing of judges and similar things, not all of which have been brought to a conclusion. We therefore call on the Convention to impose a constitutional ban on any such agglomeration of power, which is positively indecent. Even the Pope - or so we have heard - is advocating regulations to safeguard pluralism and freedom of opinion.
That, Mr Prodi, Commissioners, is why I say it is now time for you to take some action!
Mr President, I take issue with most of my colleagues who have spoken in the debate so far, as regards their desire to rush into some form of undefined new directive or regulation on so-called concentration and media ownership. As Mr Byrne pointed out to us in an admirably clear intervention, there is no treaty base for it. How is it going to be defined? How far do you intervene politically in issues of media concentration in areas that, as the Commissioner pointed out very clearly, cut across a whole range of other weapons the Commission has at its disposal to regulate monopoly power, a word that has been freely bandied around this Chamber this evening? If there is monopoly power commercially, then the instruments are there to tackle it and they should be used.
I wonder how many colleagues who have contributed to this debate this evening have actually bothered to read the new package that regulates electronic communications. Mr Watson, who opened the debate, probably has not, because if you look at that regulation - and I was one of the colleagues that worked on it very closely - you will see that it anticipates the fact that we will have convergence and that the big issues that are opened up in the world of convergence are about controlling access to channels. There are provisions in this regulation to open up access, to make access available on fair reasonable and non-discriminatory terms, again key words we should be thinking about in any context, particularly in media. It also makes provision for public service broadcasting, an issue that we ought to be discussing more in this context, to allow governments to open up channels where they feel that public channels should be conveyed to the market place.
Those issues are already there. Do not ignore them. I agree with what Mrs Hieronymi said. Certainly we should invite the Commission to look at this problem, but the last thing we should do is to anticipate the results of that analysis.
Mr President, the question of media pluralism is an important subject, which affects the very essence of the values that provide a basis for our work in Europe. This is for reasons that all of us have very much in mind obviously. Without pluralism, there is no opposition, no freedom and, therefore, no democracy. Without pluralism, the freedom of audiovisual and cinematographic creation would be jeopardised and therefore the cultural identity of Europe would be at risk. It is crucial, therefore, to ensure that the principles of diversity, pluralism and independence of the media are applied in the Member States and in the candidate countries.
Media pluralism concerns the broadcasting of information, television and the Internet as well as audiovisual creation. In a constantly changing media environment, the presence of public service television channels and private television channels, as well as restrictions on mergers and acquisitions between commercial players, are essential in order to maintain audiovisual pluralism and cultural diversity. Equally, we must ensure that sufficiently diverse information is broadcast from both public and private sources over all media platforms.
That is why the Commission should carry out a thorough assessment of the media situation in each candidate country and in each Member State. A Green Paper was drafted on this issue in 1997. Today, developments in communication technologies, the key role played by the Internet in spreading information and cable television are phenomena which are pushing us to look again at the issue of media concentration. It is very important, for example, that the Commission begins work as soon as possible on resolving the problems raised by the lack of transparency in granting television licences in the Member States and in the candidate countries.
Once this assessment has been carried out, the Commission will be able to decide to establish competition rules ensuring media pluralism in the event of this proving necessary. Freedom of expression is fragile and can only be guaranteed if genuine media plurality exists, and this is something we must all monitor on a regular basis.
Mr President, Commissioner, ladies and gentlemen, do we need legally binding European legislation to guarantee the pluralism of the media or not? That is the question.
I say yes, we do. And I would add immediately that it is extremely important that, in future, under the new Constitution, the European Commission should have sole power of initiative. We must not poach on the territory of others. However, we are not discussing forcing the European Commission to do what it cannot and does not want to. The point is that there is now clearly a legal gap. We must admit it and ensure that it is filled. There is already a legal gap thanks to the remarkable, impressive technological innovations that have taken place, but it will be further widened when the Union enlarges to 25 Member States and, in particular, as Mr Watson said just now, when it establishes a new Constitution shortly. The Constitution will include articles which are part of the Charter of Fundamental Rights, Article 11 of which enshrines the pluralism of the media.
Now, if we do not introduce new legislation, we ourselves - Parliament, Commission and the Council - will be in danger of actually promoting violation of this Constitution, which we all want to adopt soon. In other words, the only thing we cannot do is nothing. If - and this is something which I bitterly, very bitterly regret - one of the Member States of the Union ranks below the Republic of Benin, below position number 40 in the world in terms of media pluralism, that is not a matter solely or primarily for political dispute within the country concerned, and I am talking about my own country, Italy. No, in my view, it calls for analysis on the part of the European Union followed by the adoption of political, institutional and legal measures - the substance of which will be for the Commission to decide.
Mr President, ladies and gentlemen, if we were to accept the suggestions made in this Chamber by speakers such as Mr Segni, for example, and hold one particular person responsible for all the evils of the media sector, we should somehow have to conclude that the deer and other animals which invaded the runway at Strasbourg airport today were, in actual fact, extras from the Mediaset networks which had been recruited and enlisted to prevent this debate from taking place!
That is not the case! The matter we are discussing is so much more complex and problematic that we must rather be aware that the speed of technological progress is leading, particularly in the field of communications, to the development of new ways of transferring knowledge, new forms of peaceful coexistence of peoples and new lifestyles and mentalities. In other words, communications generate culture, and culture is transmitted via communications.
One might say that all our lives are now locked in a communication mechanism requiring a complete reassessment of all our basic points of reference. The huge increase in information sources and the failure to distinguish between their levels of authoritativeness, the progressive replacement of interpersonal relations with a mediated approach and the expression of opinions on the basis of opinion polls which are not founded on fact, are all factors which ultimately lead to various forms of dissociation, which influence our very beliefs and lives.
The recent events in Italy were not the result of this very complex issue of the media. Rather, what happened was that the left, which had controlled state television in recent years, went so far as to attempt to influence the last elections and, in its endeavours to hold the sword of Damocles over its political opponent's head, put off the issue of regulating the media sector indefinitely and made it very difficult for the matter to be resolved.
Absence of control and supervision has never brought guarantees or freedom, as many would have us believe. It ultimately fosters the indiscriminate use of extremely powerful tools which, if abused, have devastating effects on people's consciences and society.
I therefore call upon the Commission to be the guarantor of this principle of freedom and to propose an appropriate course of action to Parliament and the Council, which could, for example, be the subject of another Green Paper.
Mr President, we pride ourselves on the way in which the principle of competition oils the wheels of the economic system and it must not be allowed to weaken the most vital component of democracy, by which I mean sources of information, and undermine the principle of political competition. Secondly, in this age of electronic democracy, we should all be investing in guarantees to safeguard our long tradition of democratic values and, first and foremost, the separation of media power from economic power.
May I, therefore, say that this motion should be adopted unanimously and point out that passing legislative and other support measures is a top priority for the democratic future of Europe, that there has been an unwarranted delay in taking action since the Green Paper was published, that the measures required need to be incorporated into general policy on audiovisual media, that we must accept that the traditional rules of market competition are inadequate and that we need an independent competitive network with its sights set on real pluralism and that, for these purposes, restrictions on concentration are compatible with Community law.
All the speakers present in Parliament have now spoken.
I have received six motions for resolutions
Article 11(2) of the European Union Charter of Fundamental Rights states that 'the freedom and pluralism of the media shall be respected'
In fact, what is more fundamental in a democracy than the freedom to communicate and receive information?
Yet, in Europe today, media concentration, exacerbated by technological developments, means that this crucial media pluralism is at risk, if not already compromised in some cases.
It is high time that the Commission tackled the issue and ensured, particularly in the television sector, that there are many diverse operators, as it has already done so in many other sectors. Although the existing founding treaties do not provide a sufficient legal basis for this essential regulation, it is now crucial that the Convention works on a new constitutional basis to ensure media plurality.
This is not enough, however, as the plurality of private operators alone cannot fulfil the fundamental role of information in a modern democracy, nor safeguard cultural diversity.
That is why we must reaffirm the importance of public service broadcasting. I am thinking not only of national public service television channels, but also local channels, whose value in terms of providing social interaction and restoring social links is indisputable.
(Speech abbreviated in accordance with Rule 120(7) of the Rules of Procedure)
The next item is the debate on the report (A5-0344/2002) by Mr Medina Ortega, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a Directive of the European Parliament and of the Council on the approximation of the laws, regulations and administrative provisions of the Member States relating to the advertising and sponsorship of tobacco products (COM(2001) 283 - C5-0274/2001 - 2001/0119(COD))
I hope the Members who were still on their way here will be able to attend.
Mr President, I wish to begin by saying that I am pleased to be here today to present the Commission's proposal for a directive on tobacco advertising and sponsorship.
It has been a long time since the Commission adopted this proposal - 18 months to be precise.
It would be an understatement to say that I am disappointed with the slow progress on this proposal so far. There have been delaying tactics, misinformation and, very often, misleading statements.
It is a great pity that the Committee on Legal Affairs and the Internal Market was unable to work more quickly, in contrast to the much quicker response from the Committee on the Environment, Public Health and Consumer Policy, whose members are the true experts in the European Parliament on public health and consumer protection. They at least clearly understood the importance and urgency of this proposal.
Worldwide, almost 5 million people die every year from tobacco-related diseases. This is two and a half times the number of deaths from AIDS.
Of those 5 million half a million are European - the equivalent of the population of Copenhagen.
Advertising plays a major role in promoting tobacco use, especially amongst young people. The tobacco industry needs new recruits to replace those whose consumption of the deadly product has caused their early deaths.
It is against this background that I invite you to look at the present proposal. This directive is important for the operation of the single market. Without it the single market for print media, radio and the Internet cannot be guaranteed on account of variations in national legislation on tobacco advertising across the Member States.
The proposal is intended to replace the previous directive on tobacco advertising and sponsorship, annulled by the European Court of Justice two years ago.
The previous directive included a ban on all forms of tobacco advertising and sponsorship. The Court considered that this general ban did not have the legal support of the Treaty. However, the Court was not entirely negative in its ruling. Far from it. It helpfully confirmed that a directive prohibiting certain forms of advertising and sponsorship could be adopted on the basis of Article 95 of the Treaty.
The new proposal therefore follows very closely the guidelines set out in the Court's ruling.
The logic behind the present proposal is clear: all Member States have adopted national rules to regulate the advertising and sponsorship of tobacco products. These regulations, unsurprisingly, vary considerably between Member States. This divergence has, ironically you might say, been exacerbated by the annulment of the previous directive. This gives rise to increasing barriers to the free movement between Member States of products and services that serve as support for such advertising and sponsorship. We aim to eliminate these barriers by harmonising the rules relating to the advertising of tobacco products and related sponsorship to the extent possible in the light of the Court's ruling.
The proposal foresees a general ban on tobacco advertising in the press. This is an important vector for tobacco promotion, and one that has strong cross-border implications.
The proposal also includes a ban on tobacco advertising on the Internet. Advertising of tobacco products via radio and the sponsorship of radio programmes by tobacco companies would also be banned on the same lines as television advertising under the television without frontiers directive.
Finally, the proposal deals with sponsorship - banning this for events or activities with cross-border implications. Overall, the proposal has a much more limited scope than the previous directive. I know that many of you regret this and I sympathise with this view. I make no secret of the fact that I would have preferred to present a proposal for a complete ban on advertising for tobacco products. But, unfortunately, the legal framework does not allow us to go that far. We have to live in the real world. We have to recognise the legal constraints.
Our common concern must be to ensure that this new directive can and will stand its ground against any possible future court challenge and to eliminate the market distortion by harmonising current national rules, whilst at the same time promoting public health.
A final thought for now. This proposal has been very carefully constructed. Any weakening of its legal position would open the door to challenge which, if successful, would play directly into the hands of the tobacco industry. We simply cannot afford to let that happen.
Mr President, Commissioner Byrne has made an enormous effort to bring forward a proposal for a directive in a field in which the Court of Justice had rescinded the previous directive on the complete prohibition of tobacco advertising.
In terms of health, I believe that the Community is in a situation worthy of Kafka, because, although we have competence in the field of animal health - from stabling to feedingstuffs and transport - in contrast, in practice our competences in the field of health are minimal. In other words, the European Union has hardly any competences in the field of human health. It is able to adopt certain measures, certain recommendations, certain promotional initiatives, such as cooperation between States and with international organisations, but when it comes to legislative harmonisation, in practice we are faced with deadlock.
The Commission has been intelligent enough to try to take maximum advantage of the conclusions of the Court of Justice, what I would call the obiter dicta of the Court of Justice, in the judgment which rescinded the previous Directive on tobacco advertising. And from the point of view of the Committee on Legal Affairs, the rapporteur in particular has had the greatest sympathy for the efforts of the Commission and Commissioner Byrne to bring forward this proposal for a directive which, as he has said, is much more modest than the previous one.
Nevertheless, the rapporteur must acknowledge that there have been enormous difficulties within the Committee on Legal Affairs and, in order to make the negotiation of this directive possible, has had to accept a series of compromise amendments that make up the current text, which has been adopted by the Committee on Legal Affairs.
We do not yet know what the result of the votes next Wednesday on this issue will be. My impression is that, at the moment, this House is very much divided, since, as some Members claim, certain amendments may even weaken the legal basis proposed by the Commission and, at this moment, specifically, the opinion, for example, of the rapporteur for the Committee on the Environment, Public Health and Consumer Policy - who I believe we will hear next - is, of course, opposed to the introduction of amendments.
I have the impression that certain of the amendments, at least, are justified, since they are intended to correct some of the aspects of the directive which would benefit from improvements. For example, a generalised extension of the prohibition of the use of certain trade marks could prejudice companies which, in reality, do not produce tobacco; all that happens is that some of the trade marks coincide with those of other companies who do produce it. I believe that each of these amendments will have to be studied carefully.
I share Mr Byrne's concern at the delay which has taken place within the Committee on Legal Affairs. We felt obliged to hold a hearing as a result of the enormous disparity in opinions which had been expressed in committee and, at that hearing, I must acknowledge and point out that the majority of the members of the Committee on Legal Affairs were critical of the Commission's proposals.
The rapporteur has therefore felt obliged to do some rather deft work, trying to bring together positions in order to produce a first text that would reach the plenum in this House. It will therefore be this House which really decides next Wednesday on the fate of each of these amendments.
Certain subsequent amendments have been presented, which the rapporteur considers to be acceptable in principle - the amendment by Mrs Hautala, which is intended to strengthen the Commission's legal basis by means of a recital. I hope that, next Wednesday, regardless of what happens with each of the amendments in the different votes, the text of the directive as a whole can be approved. In other words, I hope that the report is adopted so that the negotiation may continue. Since we are undergoing a co-decision procedure, we all have the opportunity to carry on correcting the deficiencies which may be contrary to the objective of being sure that this new proposal for a directive may pass the test of a further hearing before the Court of Justice, which will undoubtedly take place, because in the field of tobacco there are always hearings before the Court of Justice.
The Commission can rest assured that I have an entirely constructive approach towards the object of achieving a final result in relation to this. But I will say again that this is a democratic House and the opinions of the Members vary widely. I even have the impression that there are significant differences between the national delegations within the various parties. The task of the rapporteur in this case must therefore be one of coordination, of good will, if you like, and above all of coordinating the results obtained next Wednesday in this House with the good intention of the Commission and the Commissioner of adopting a Community regulation in the field of health.
In any event, it should be remembered that the inclusion of a clause on health in the forthcoming European Constitution is still to be dealt with, and I have the impression that the work of the Convention is not moving in that direction at the moment, which is rather worrying.
Mr President, our draftsperson, Mrs ?alliori, has been held up by fog at Strasbourg airport and has asked me, with your permission, to stand in for her.
Every second, someone dies as a direct result of smoking. This adds up to over 3 million victims a year worldwide, 500 000 of whom are European citizens. Forty-two per cent of the Community population smokes and they are starting younger and younger. Sixty per cent of smokers start smoking at 13 and 90% start before they are 18. The gender gap between smokers is narrowing, with an increase in the number of girls smoking and 500 000 babies are born prematurely and underweight because their mothers smoke. Children in homes in which both parents smoke run a 72% greater risk of respiratory diseases such as asthma.
These are just some of the reasons why legislators in the Member States of the European Union have felt compelled to restrict tobacco product advertising rights, in order to protect public interests in general and the health of European citizens and young people in particular.
The World Health Organisation framework convention currently being negotiated, which should be completed within the next few months, takes the same approach, stressing that a tobacco advertising and sponsorship ban is one of the most urgent political rules which needs to be applied internationally.
As the House knows, this Commission proposal replaces Directive 43, the directive which, albeit after ten years' negotiations, was finally passed by the European Parliament and adopted by the Council in 1998 but, unfortunately, annulled by the Court of Justice in October 2000. The purpose of the directive being debated today, eighteen months after the Commission submitted its proposal, is to approximate the various laws, regulations and administrative provisions adopted by the Member States, in order to remove obstacles to the internal market and safeguard the free movement of goods and services and this is in keeping with the rules set out in the directive.
The present directive, which takes account of current legislation in the Member States and the case law of the Court of Justice, adopts parts of the previous directive and bans advertising in printed media, on the Internet and on the radio, together with sponsorship of events with cross-border effects. It also bans the free distribution of tobacco products, but does not cover indirect advertising. However, unlike the previous directive, it is not based on the principle of a total ban on all forms of advertising and sponsorship. I should point out here, however, that the Commission has submitted this more restricted proposal, which takes account of the legal framework set by the Court of Justice, in tandem with a proposal for a recommendation containing the elements which, as I said, have been excluded from this directive.
Unfortunately, the Committee on Legal Affairs has adopted 25 amendments which could lead to further annulment by the Court of Justice and which restrict the scope of the directive still further. The Committee on the Environment, Public Health and Consumer Policy, on the other hand, agreed with my proposal not to submit any proposed amendments and voted unanimously in favour of the Commission proposal.
Ladies and gentlemen, our decision on Wednesday will have tremendous political implications because it concerns an issue on which the European Parliament and the Council have already expressed a view and taken a decision. I therefore call on you to vote against all the amendments by the Committee on Legal Affairs. This is the only way to guarantee a fast procedure and, more importantly, to ensure that we take a decisive, firm, legally tenable step towards a Community policy to control smoking. According to the scientific data available, this will promote high health standards, especially among the young, who are not just the main target group; they are the very future of Europe.
Mr President, ladies and gentlemen, I want to try, in these three minutes, to set out, at least fragmentarily, my view of this problem. The protection of health and the curbing of tobacco use are certainly important political commitments. It is right that their significance should have been so extensively set out today, but every political level has its own specific responsibility. Now it is the case that there is no legislative function specifically applicable to this at European level. Rather, Article 95 must always be applied, as it has been here today, which means that it must first be considered whether the internal market is affected, be it by such things as distortions of competition, trade barriers and similar. Only when this has been found to be the case can - and must - the protection of health be taken into account in this context, and, if these conditions are fulfilled, there is no dispute about it.
It is well known that it was because of breaches of these principles that the ECJ suspended the former directive that banned advertising. Venues are in competition with each other for large-scale events with a cross-border impact, so there should be rules on this, and, as that is where distortions occur, we agree with this part of the proposal. Rules on radio broadcasts across borders are also acceptable. The same goes for the Internet, although it is not clear to me how this can in practice be made to work where the material is input in third countries.
Such a ban on newspapers and magazines would, however, not be permissible. As we have heard in the consultations, the proportion of copies sold across borders is small to the point of invisibility in relation to the total print run, and these copies sold across borders are, moreover, not in cross-border competition. This means that there is no conflict affecting the internal market, and that such a regulation would not be successful. The Committee on Legal Affairs' proposal therefore provides for this part of the Commission proposal not to be accepted.
Reference is constantly made - the Commissioner has just done so - to the ECJ's comments on newspapers. To put it very briefly, my view is that the ECJ distinguishes between, on the one hand, advertising media that are strictly immobile - billboards would be a typical example of this - where the very nature of the thing excludes the possibility of cross-border competition, and then explains that, on the other hand, something else might apply to other media such as newspapers, and that this does not have to be excluded as a matter of principle. That is right, but one must add what the ECJ said at another point in its ruling, that distortions actually have to exist, that they have to be perceptible, that they may not merely be alleged to exist - and that is simply not the case with newspapers.
To say this is not to take a formalistic approach towards jurisdiction and certainly not to indulge in any sort of legal nitpicking. I believe this question of law to be eminently political in nature, and would simply remind you of the importance that the Convention attaches to the question of the division of powers, and of the discussions about the possibility of members of national parliaments making their views on these questions known in a forum set up for them. We should be putting down a marker and, as legislators ourselves, respecting the powers of our counterparts in the national parliaments, rather than again leaving this matter to the ECJ. This will also enable us to dismantle prejudices against Brussels' centralism and dirigisme. I cannot end without warmly thanking Mr Medina Ortega for his efforts at reaching a compromise, and, in particular, expressing my congratulations on the legislative quality of his text.
Mr President, measures taken by the European Union to combat the spread of smoking go back a long way, as do the legal wrangling and the case law of the Court of Justice and I think we should make sure we learn from these experiences. The proposed directive seeks to protect public health but takes the ban on the distortion of competition as its legal basis. This ambivalent situation needs to be borne in mind by everyone championing more effective ways of protecting health from the spread in the use of tobacco which, unfortunately, does not have its own article in the Treaty. It is therefore only logical that the new proposal should be more modest when it comes to protecting public health than the annulled directive, which also included indirect advertising.
The Committee on Legal Affairs felt the ban needed a cross-border dimension, not just for sponsorship, but also for the press, in order to strengthen its validity. By definition, national advertising and sponsorships do not affect the internal market. The legal basis selected only allows advertising to be regulated where it impacts on the internal market. Consequently, printed matter circulating solely within the territory of one Member State has no cross-border effects and cannot create any obstacle to the internal market or serious distortion of competition. This is clear both from the proposed arrangements for event sponsorships and from the fact that the proposal for a directive makes no reference whatsoever to outside advertising of tobacco products or advertising in cinemas.
We know that the Committee on Legal Affairs has expressed reservations about certain amendments from the purely legal standpoint. Mrs Hautala, on the other hand, is operating on a different wavelength altogether and has called for health protection arrangements to be strengthened. Given that no one here is against health protection measures, the bottom line is that the two sides have to calmly decide which amendments are needed in order to rescue this as a valid directive.
Mr President, there are mainly two elements of relevance here: one is content and the other is procedure. Let us focus on content first, because it is obviously all too easy to overlook this aspect in a legal discussion of this kind. Is a ban on tobacco advertising effective if the aim is to prevent its use? Yes, of course it is. Hardly anyone takes up smoking because they like it. They do so for other reasons. They may take it up because of peer pressure in the playground, children of parents who smoke take up smoking, and people take up smoking because they associate it with a certain image. They want to emulate the man making his way through the jungle in a rowing boat, for example, or that other man on horseback somewhere in the wild west with pleasant music playing in the background. This is why people take up smoking. Image has everything to do with it. This is why a ban on tobacco advertising is good. It is a legitimate product, so why should you ban it? Last month, an overwhelming majority of people in this House voted in favour of banning advertising for pharmaceutical products, but, unlike tobacco, these are produced to make people better. I am in favour of legalising cannabis, but I would not dream of allowing this product to be advertised. So the problem is more complex than at first sight.
As it happens, there was already an opinion from the European Parliament - and also from the Council, in fact. In 1998 we stated that we were in favour of a ban on tobacco advertising. In this connection, the Court said that we had gone too far, with good reason, in my view. This was completely unrelated to tobacco but had everything to do with the question how far we, as a Union, could go in respect of the Member States. I believe that the Commission was right to say: okay, this is what Parliament and the Council wanted, they wanted to go as far as possible. The Commission subsequently consulted the judgment by the Court, and also the opinion of the Advocate General, and copied almost verbatim what was suggested. I therefore believe that the Commission has done a sterling job, and I shall therefore advise the majority of my group to reject the amendments tabled by the Committee on Legal Affairs and the Internal Market. These do not appear to be essential in order to make the directive more acceptable.
I should like to make two final observations. First of all, I do think we ought to be careful not to start a smear campaign against the use of tobacco, for example by introducing a complete ban on smoking in public places, or by banning children's toys, chocolate cigarettes, liquorice pipes and suchlike. This is taking matters too far, and by doing so we would also lose our allies in the fight against tobacco.
Finally, I should like to take this opportunity to once again draw your attention to an unacceptable anomaly, namely that we are discouraging the use of tobacco products on the one hand and are continuing to heavily subsidise tobacco production in Europe on the other.
Mr President, the problem we have when we talk about tobacco is that we in the Committee on the Environment, Public Health and Consumer Policy speak from the point of view of public health and not from the point of view of the possible disadvantages of banning tobacco advertising for the internal market.
We therefore prefer the directive which was approved in 1998. As the Commissioner has already said, five million people die each year from diseases related to smoking. Other Members have said thousands of young people start smoking every year, with all the consequences that addiction has in store for them.
Several studies have demonstrated very clearly the effects of this advertising and the sponsorship of certain sporting events in terms of young people starting to smoke earlier. In fact, 60% of smokers, according to the statistics, begin before they reach 13 years of age and around 90% before 18 years. We therefore much preferred the 1998 Directive, which unfortunately was rescinded by the European Court.
In the case in hand, various Members in the Environment Committee have decided that they are not going to present amendments to the Commission's proposal because it is better to have a limited directive than no directive at all. We are therefore only presenting one amendment, which proposes that, in accordance with the Treaty, the Member States should retain competences and be able to regulate this type of issue and even go further.
Furthermore, the draftsperson of the opinion of the Committee on the Environment points out very clearly that this is one step and that surely, in the future, the European Commission will be able to present proposals on indirect advertising, on the control of expenditure on advertising and on tobacco vending machines.
In short, Mr President, it is better to have a limited directive in this area than no directive at all.
Mr President, it was mentioned here that the previous attempt to achieve a wholesale ban on tobacco advertising at European Union level was overturned by the Court of Justice and it is indeed interesting to read that when this decision was given Advocate General Fenelli said that there was good reason to suppose that a ban on advertising would save around 38 000 lives in the European Union every year. We might also say that there are very good grounds for bringing in this directive now, even though it is rather less comprehensive in its legal scope than before.
We must proceed in such a way that the Commission's original proposal is approved in its entirety as far as is possible, and I was very glad that the Commission has shown its support for the cross-party amendment to Recital 1 which we have proposed in this House. Its purpose is to clarify the fact that indirect advertising remains within the competence of the Member States and that they may enact advertising bans in this area. In general we want to protect the national bans on tobacco advertising.
It is with great sorrow that it has to be said that the Committee on Legal Affairs and the Internal Market have watered the Commission proposal down totally. It is also to be hoped that every single amendment accepted by the Committee on Legal Affairs will be rejected in this House, because they complicate the issue in many ways. They obscure the proposal's legal basis. They completely rule out the possibility of restricting tobacco advertising in the press and on the radio. They hamper global efforts to achieve a ban on tobacco advertising, and they also allow the possibility of the indirect advertising of tobacco. I would especially like to focus attention on Amendments Nos 17 and 24, which are extremely dangerous. Hopefully, too, the rapporteur will return to his original position and reject these amendments, which were accepted as compromises by the Committee on Legal Affairs, as they are not compromises at all: they just make this directive utterly pointless.
Mr President, this new directive outlaws tobacco advertising in the printed media in the whole of Europe and will also prohibit the advertising of tobacco products on radio and on the internet. Equally, sponsorship by tobacco companies of events or activities involving several Member States will be outlawed. As EU legislators we must bring forward proposals which will help to protect the health of our citizens and I believe that the dangers for our health from cigarette smoking must be vigorously highlighted at every opportunity. In fact we have a moral obligation to do more than to warn young people, in particular teenagers, of the acute dangers of cigarette smoking for our health.
A recent survey has suggested that child smoking in Germany alone has increased by up to 50%. The cigarette industry claimed that their cigarette products are for adults, yet every piece of practical evidence suggests that clever marketing and advertising only results in recruiting the next generation of smokers, who are teenagers.
The budget for the European Commission to highlight the dangers of cigarette smoking is only EUR 6 million and this pales into insignificance when one looks at the staggering levels of money available to the tobacco lobby to put in place innovative pro-tobacco marketing and advertising campaigns. We need to do more to spell out clearly to young people the brutal consequences for one's health from cigarette smoking - that three thousand people in Europe die every day from cigarette smoking. This means that a half a million citizens die needlessly in Europe each year because of an addiction to tobacco products. Cigarette smoking is the single biggest cause of premature death and illness in the whole of the European Union. A recent study shows that American male smokers lose 13 years of life to the habit of cigarette smoking and that woman smokers lose 14 and a half years of life from smoking.
If we are going to put in place comprehensive marketing campaigns to warn young people of the dangers of smoking, we need the necessary financial resources to oversee such a programme. The Commission, Parliament and the EU governments must substantially increase the financial budget for public health campaigns which highlight to teenagers the real dangers of smoking. Preventing tobacco-related illnesses would do more to help the citizens of the Union than any other life-saving measure, and tobacco companies are wrong to claim that advertising does not promote smoking but only promotes brand loyalty for a legal product. Advertising does have an influence in promoting smoking; that is why all Member States in Europe have rules which restrict or ban tobacco advertising in some shape or form. Advertising for other legally sold products including pharmaceuticals and alcohol is similarly restricted.
This directive does not mean that Member States cannot bring in more stringent measures to curb cigarette smoking if they so wish. Matters falling outside the remit of directives, such as indirect advertising or billboards and cinema advertising, remain within the competence of the individual Member States.
Mr President, it is a fact that tobacco advertising encourages young people to take up smoking and stops people who already smoke from giving up. Customer relations of this kind do, however, take their toll. Given the harmful effects smoking has on health, including for non-smokers due to passive smoking, our group is in favour of a total ban on advertising for tobacco products. These products are dangerous and can, upon lighting up and inhalation, cause serious diseases which can even prove fatal. We are therefore very disappointed with the Commission's new proposal. Although we realise that, given the judgment by the Court of Justice, the Commission's options are very limited, this proposal largely overshoots its goal, namely to protect public health. I shall thus reluctantly endorse the Commission proposal without any further amendments. This is at present the most viable option in the fight against tobacco advertising. Six months ago, we in the Committee on the Environment, Public Health and Consumer Policy held an extensive discussion on this topic. It is therefore beyond me why the Committee on Legal Affairs and the Internal Market should still be tabling all kinds of amendments which will ultimately frustrate the coming into being of this legislation. If these amendments are adopted, the chances are that the Court will once again declare the directive invalid. I should, however, like to urge the European Commission to continue its search for ways of reducing the use of tobacco, particularly where young people are concerned.
It is incomprehensible that we should remove all kinds of less dangerous products from the market, but not tobacco. Once again, the use of tobacco is a euphemism for the injudicious incineration of dangerous carcinogenic substances. If this involved other products, we would have banned them a long time ago. I cannot imagine that we would bring toys into circulation which claim 5 million victims annually. Or that we would accept other products in food which result in 5 million deaths annually, but we do turn a blind eye where tobacco products are concerned. This is an example of extreme inconsistency. This is nothing to do with the precautionary principle. We know that smoking has harmful effects such as these, and this is why we should simply introduce a complete ban on this advertising.
Mr President , Mr Medina Ortega's report, although insufficient, does in fact review the decision to cancel the 1997 directive on tobacco, and we welcome this.
Tobacco, which kills hundreds of Europeans every day, is a scourge that we must combat in the name of protecting the health of our fellow citizens. We will not be satisfied with half measures. Either tobacco is a deadly poison and everything must be done to reduce its use, even eradicate it totally, or tobacco is - mistakenly - believed to be like any other ordinary consumer item and so, there are no grounds to legislate. In fact, because of the persistence of these opposing views, which Mr Maaten pointed out, people are now beginning to say that Parliament is supporting the growth of a product that it is repressing in other ways.
The text presented by Mr Medina Ortega is heading in the right direction, but the proposed amendments weaken it considerably and we reject them. It is heading in the right direction because it has been proven that the ban on advertising helped to cut smoking and that there is indeed a link between advertising and excessive consumption. Strangely enough, the amendments give cross-border problems more attention than is their due. Thus, some Members seem to think that the existence of borders can have positive economic effects, whereas in many cases, it is the same individuals who are recommending the same borders be broadly opened up, regardless of the consequences.
Today, given our extensive knowledge about the damaging effects of tobacco, it would be criminal to make no attempt to deter increasingly young consumers from becoming addicted to a product the advertisements for which boast of its benefits. Negligence, indifference and a lack of political courage in the area of public health sow the seeds of crimes against humanity. It is this irresponsibly lax approach that caused the contaminated blood scandal in France and the mad cow disease scandal in Great Britain. Today, no one can say that they are not aware and this means that everyone is to be held responsible. That is why we shall support Mr Medina Ortega's report.
Mr President, Commissioner, every time we discuss tobacco in this Chamber all hell is let loose. There are divisions within groups, relations between committees are soured and Members who are usually friends treat each other with mistrust. Tobacco is a divisive subject for debate because of the many different sides there are to the argument.
There is the Committee on Legal Affairs and the Internal Market, which, it would seem, is not particularly concerned with public health and gives more importance to the internal market rules. The Committee on the Environment, Public Health and Consumer Policy would appear not to be aware of the fact that there is no legal basis for proposing a public health policy. It is all a pretence. In actual fact, both committees are quite aware of all the facts, but this has now degenerated into role playing. In any case, whatever line we take, we cannot disregard the fact that Directive 98/43 was annulled by the Court of Justice because it lacked an appropriate legal basis. Therefore, we now have the chance to remedy the situation, if only in part.
Indeed, as the Commissioner himself admitted with great frankness a few minutes ago, the Commission's latest proposal is decidedly inadequate to provide the kind of protection of public health demanded by the Committee on the Environment. In any case, as it stands, it seems to be limiting its demands, to be prepared to settle for very little in order to avoid another rejection by the Court of Justice because of the innovations it proposes, although they are very well balanced. As others have said and I want to reiterate, it would still be an appreciable result if we were to go home with the Commission's proposal. As on past occasions, a little is better than nothing.
As shadow rapporteur, I too have recommended that my group vote for the Commission's proposal without amendments. We will see what happens tomorrow. The important thing is that we do not start proposing once again to cut Community aid to tobacco growers on the pretext of protecting their health or, now, to ban advertising. It is the smokers - and I stress, the smokers - not the growers who must be the targets of these measures to persuade people to give up smoking. Indeed, the strange thing is that even if the entire Community production were to be terminated, the number of smokers would not have fallen at all; on the contrary, the smokers would just switch brands and start buying products from third countries. This change would not bring any improvement at all in conditions of public health, just an increase in the revenue of extra-Community companies, and, worst of all, it would have a considerable negative impact on employment levels in European tobacco-growing areas, in other words in the south of Europe, where more unemployment is the last thing they need.
To sum up, it is right to oppose advertising in the interests of public health but, for goodness' sake, let us not start proposing once again to cut aid to Community growers.
Mr President, I wish to join with all those who have expressed gratitude to our rapporteur, who did indeed have to go against his own instincts in order to be able to put this compromise before us, and I am also grateful to him for having incorporated in these compromises amendments that Mrs Roth-Behrendt and I had submitted. I can therefore support the essence of the lines the committee has taken.
Perhaps we should take another look at one or the other of these amendments, if they really do, as it were, again jeopardise the legal basis as given. In essence, the considerations on which our amendments were based were that the internal market has a legal basis that allows us to make regulations on advertising only if that advertising has an impact across borders, and, moreover, to a substantial degree. I agree with Mr Lechner that this is not automatically the case with newspapers and magazines.
I also think we are insisting that sponsorship agreements both in culture and in sport have to make allowances by means of proper transitional periods. I also think that the right to freedom of information is meant to matter to us. On it, indeed, depends the economic basis of both the traditional media - and major daily newspapers are telling us what is going on here - and also the new media.
I join with Mr Medina Ortega and with all those who regret the fact that we have no better legal basis for health policy in the European Union than that which currently governs the internal market. I would also like to observe that the Convention working party on the powers of the European Union proposes that it should in future no longer be possible to have recourse to legislative measures relating to health policy in the EU, but that only so-called support measures should remain feasible.
I hope, Commissioner, that this will give you a reason to drum up support from the Commission for a reshaping of the Convention's proposals on this subject.
Mr President, we at the European Parliament must respect the principles of the rule of law, which means that we must uphold judgments of our European Court of Justice. As we know, with regard to tobacco advertising, this court of law has previously nullified a directive on account of there being an incorrect legal basis. That does not surprise me, because during the debate of this first directive, the Committee on Legal Affairs and the Internal Market, under my chairmanship at the time, had clearly stated that the European Union had no powers to issue a directive of this kind. In short, the law has rights too. I should therefore like to thank Mr Medina Ortega warmly on his achievements as rapporteur on this occasion. I should like to stress straight away that I shall be backing him during the vote. After all, the rapporteur has ensured that the directive to be issued now is legally watertight. It is true that the European Union can impose a ban on tobacco advertising on the Member States if there is a clear cross-border effect. However, I should like to add that it seems to me to be necessary that the ban on tobacco advertising, if it has a cross-border effect, should be put on an equal footing across all Member States. Member States that take their own initiatives at present distort the internal market's organisation and often cause a competitive disadvantage for themselves. I would take the example of my own country, Belgium, and the sponsoring of major sports events in Belgium. Our country has already issued a law which bans any form of tobacco advertising from 2003 onwards. As you can see, this goes much further than the currently proposed European regulation. Is this wise? I think that a general European regulation, as proposed by our rapporteur, should, on account of its general application, ensure that unilateral measures with often unfortunate consequences are avoided in future.
Mr President, Commissioner, I shall not repeat what my colleague Mrs Hautala has already said. It is clear that my group and I share her point of view. I would simply like to add to what Mrs Berger said.
I feel that the Commission should put forward a proposal to the European Convention to change the Treaty's existing legal bases in the area of public health. Mrs Berger was right to stress the fact that the working group to the Convention has submitted its conclusions which attracted severe criticism in the Convention's plenary session. I feel that we absolutely must be able to legislate in the area of public health, as the arguments put forward here regarding subsidiarity do not hold water. On the one hand, the Council and the Community institutions are preserving their powers of appreciation as to whether or not it is appropriate to legislate. On the other hand, if we look at the studies carried out by the World Health Organisation, it is evident that in order for a ban on advertising to be effective, it must be applied thoroughly and comprehensively. The solution to be followed is that of global legislation in this area. We must at least have the means to pass European legislation, without which - and I refer back to the previous debate on media concentration - what will happen is that economic players will play the national legislation card against the others. This argument also puts the case for European legislation.
Mr President, while I listened to the Commissioner as carefully as I always do, in my mind was the thought that this is another case of a never-ending conflict between our desires and our capabilities. Indeed, it is easy to let emotions take over when we discuss matters such as this, but I would remind you that this is a legislative House and that we have to respect the rules we make. I therefore agree with the position expressed by Mr Medina Ortega in the conclusion to his speech to the effect that, when we draw up the new version of the Treaties, we must reflect once and for all on the European Union's competences in this field. The lengthy analysis in the Committee on Legal Affairs and the Internal Market was a very serious process. With the first advertising directive having been annulled, the second proposal, although less comprehensive, is still wide-ranging and, in our opinion, it still leaves ample room for further recourse to the Court of Justice. In terms of primary law, the draft presented does not fully respond to the issues arising from the Court decision.
I feel that, if we are to do the job properly, two minutes are not enough to go into the complexities of legal issues. I will therefore limit myself to two very brief points. The first concerns the prohibition on advertising in the press, with regard to which the general statement deriving from the decisions of the Court of Justice on the advertising of tobacco products to the effect that a ban on advertising can be contemplated, in principle, on the basis of Article 95, should probably be understood according to the very narrow Court interpretation of the Community's competences in the area of the internal market and not as a kind of carte blanche for the issue of a general ban on the advertising of tobacco products in the press. This is as the current legislation stands.
The second point is the ban on Internet advertising. As regards the ban on tobacco advertising through information society services, it is difficult to perceive any potential future barriers to the freedom to provide services or distortions of competition. At best, such a ban can be based on the need to avoid the possibility of a further ban, and at this point, this means that the principles of Community competence and responsibility are being overturned and reduced to competences in principle, and that is extremely dangerous from a legal point of view.
Mr President, Commissioner, just how harmful tobacco is can be judged, for example, from the fact that people say that if tobacco had been discovered now it would definitely have been banned because it causes so many public health problems. It does seem strange that we appear to be finding excuses for how we might continue advertising at European level to make this product, as wretched as it is in terms of public health, more tempting for people.
We are now in a situation where we have to pass a directive that is unsatisfactory, but we have already heard the history of this matter. It was unfortunate that the Committee on Legal Affairs and the Internal Market got no further in this: we have had to accept a very unsatisfactory outcome as a compromise. On the other hand, this directive is being dealt with under the Hughes procedure with the Committee on the Environment, Public Health and Consumer Policy, and the Commission proposal was unanimously supported by that committee, so we might say that, as a result, the majority strongly back the Commission proposal. These unfortunate decisions, which the Committee on Legal Affairs has arrived at, can certainly then be amended in the vote on Wednesday.
As, however, we cannot be satisfied with this proposal, even though it is all we now have, it is vital that we should accept Amendment No 26 tabled by Heidi Hautala, which would make it possible to preserve legislation in those countries where it has advanced further.
Mr President, Mr Maaten was right to focus on the content of the debate. In this connection, I regret that his report is not being debated together with that by Mr Medina Ortega today. I think that this would certainly have benefited the scope of the debate.
As Mr Tsatsos pointed out, tobacco kills. In Europe, it claims 548 000 victims a year, or one every minute. Mr Maaten was right in saying that a tobacco advertising ban works and is lawful. May I add a few examples? Norway has had an advertising ban in place since 1975. This has led to a drop in consumption by 31%. There have been similar trends in Finland and New Zealand, where a ban since 1978 and 1990 respectively has led to a drop in consumption by 34% and 33% respectively. We should also condemn the anomaly that, although we give tobacco growers EUR 1 billion every year, we find it difficult to produce a comprehensive strategy to restrict the use of tobacco.
Finally, I should also like to draw your attention to the link between the tobacco lobby and politicians. I would ask you to endorse the amendments by Mrs Stihler and others, also backed by myself, which call for the introduction of a registration system of donations from the tobacco industry to political parties and politicians.
Mr President, whatever some fellow MEPs may claim, this debate is not about emotions. What it is about is the extent to which, and the way in which, we can, and are willing to, remove the existing barriers to the organisation of the internal market in the field of tobacco advertising. Anyone who has read the judgment of 5 October 2000 knows that the Court of Justice has specifically opted for the first directive to be repealed altogether, because, on the one hand, it recognises that there is actually room for the legislator to take harmonising action and, on the other, because, as the Court, it did not want to take the place of the legislator. This was a wise decision on the part of the Court. I hope that we as co-legislators will act as wisely.
This means for me that we should endorse the Commission's proposal without any amendments, for the alternatives are inferior. If we were to restrict tobacco advertising even further than has been proposed by the Commission, our ambition would run up against the bounds of our authority, and we would risk a new judgment. If we do not go as far as the Commission, then we would be making a political U-turn, for did we not indicate in 1998 that we wanted to go all out for maximum public health protection? The Commission's draft directive respects the bounds of the authority. This is not simply my political, but also my legal conviction. It may be a light-weight version of the first directive, but we have to live with it for legal reasons. We should not go as far as turning this light-weight version into an ultra-light-weight version, however. This is unnecessary and would affect our political credibility. Let us therefore approve the proposal as it stands. This is what people expect from us and that is also what we are definitely competent to do.
Mr President, at this point in the debate, there is not perhaps a very great deal new to add, but I shall nonetheless have a try. It is very important to create common basic conditions and rules for tobacco advertising. In a situation where these do not exist, there is often scope for discretion, and different actors proceed as they themselves think best. That is why it is good that we now have proposals that are also considered capable of operating legally. There are many difficult considerations that must be taken into account if we are not again to end up in the same situation as we did with the previous proposal for a directive on tobacco advertising.
The public health perspective is very important when it comes to the way in which tobacco is marketed. By regulating the marketing of tobacco, public health can be protected. At the same time, it is important, however, to send out the right signals, above all to children and young people. Tobacco is an addictive product that causes over half a million deaths per year within the Community. By being very restrictive when it comes to tobacco advertising, we can help stop young people taking up smoking, prevent suffering and save human lives.
According to Article 95.3 of the Treaty, the Commission 'will take as a base a high level of protection' in its proposals concerning the setting up of the internal market and its operation. It is undoubtedly the case that tobacco advertising increases consumption, both by encouraging children and young people to take up smoking and by deterring existing smokers from giving up or reducing their daily consumption. Studies have also shown that children and teenagers are particularly vulnerable to tobacco advertising and tobacco-related sponsorship. A partial ban on advertising is not, therefore, enough to protect public health.
Mr President, I would like to contribute to the debate this evening on behalf of my colleague, Lord Inglewood, who is a victim of the famous deer incident which has extensively been referred to already.
I would like to focus on the principles behind the proposal, rather than the detail, which has been covered very comprehensively by colleagues. This is a long-standing issue and it arouses understandable emotions. It is perfectly reasonable that Member States should wish to control tobacco advertising and sponsorship and the Commissioner was quite right in his opening statement where he particularly focused on directing advertising to young people, to try and control new smokers coming into the smoking market. But I would argue still that the zeal to do this must not override the principles of the European treaties.
We all know that the first time this was tried the Commission was too greedy. It exceeded those treaty powers and it lost the entire directive. In the opinion of the Committee on Legal Affairs and the Internal Market - and I remind colleagues that this committee was right the first time round - this proposal runs the same risks. That is why we invite you to support our amendments. If you do not support them, you carry the risk of the whole directive falling.
The second point I wish to make concerns the whole question of subsidiarity. The Committee on Legal Affairs and the Internal Market's proposal ensures that Member States take that responsibility. It derogates those powers to Member States. Mr Fiori said earlier on that it is not what we want to do, it is what is appropriate in the circumstances.
There is a lot of talk about subsidiarity at present. Many colleagues are engaged in debates on subsidiarity in the ambit of the convention. This is a real test of that. You may want to do something, but it is not necessarily in the competence of the European Union to do it. That is what we are saying in this case. That we should not discourage Member States from doing it. This is the real test of how serious you are about the principles of subsidiarity. That is why you should support the Committee on Legal Affairs and the Internal Market's line when we vote on Wednesday.
Let me first of all deal with some of the technical issues. Looking at the important question of the Commission's attitude to the various amendments, there are 26 amendments being proposed. The Commission can accept amendments 3, 10, 22 and 26 in full and amendments 8, 11 and 17 subject to some minor rewording. All the others, the Commission rejects.
Throughout this debate, we have heard from many speakers and it is quite clear there are different views. Indeed there are different views in Member States. They have in fact sought to regulate the advertising of tobacco products. I am convinced that there is a correlation between the legal rules in Member States on advertising and the figures for adult consumption of tobacco in those Member States. If you look at one of the Member States with the highest level of tobacco consumption, Germany, with 37%, it has a fairly lax approach to advertising in its national law, as compared with Sweden, one of the Member States with the most restrictive advertising legislation. Sweden's rate of adult tobacco consumption is 19%. So there is quite clearly, in my view, a correlation. A number of you spoke about that in your contributions. It is a question of attacking the image of smoking.
Mrs Alvarez Gonzalez referred to the different views of the Committee on the Environment, Public Health and Consumer Policy and the Committee on Legal Affairs and the Internal Market, the Environment Committee's desire for public health to be promoted as an important basic consideration in determining these issues. Those who spoke on the other side of the argument, if I might describe it as such, are seeking to have legal certainty, which, as a lawyer, I would say is not at all unreasonable. It is an objective that I would seek to pursue myself, not just as a lawyer but as one of my responsibilities as a Commissioner.
We have done that. We examined very closely the judgment of the Court of Justice in the first advertising directive case. When the Court looked at the facts of that case and gave its judgment, it clearly said that there were good parts in the legislation and bad parts. It went on to say that because they were so inextricably bound together, to attempt to extract the good from the bad, to retain the good and eliminate the bad, would amount to legislating by the judiciary and that cannot be done. That is why the legislation was annulled. I brought the judgment back to Brussels. I told my staff to follow it closely and we brought a new draft regulation. Referring only briefly to one part of the Court's judgment, paragraph 98 says in principle that a directive prohibiting the advertising of tobacco products in periodicals, magazines and in newspapers could be adopted on the basis of Article No. 100a - now Article 95 - of the Treaty with a view to ensuring the free movement of press products on the lines of Article 13 of Directive 89/552, the television without frontiers directive prohibiting television advertising of tobacco products in order to promote the free broadcasting of television programmes. The Court has spoken clearly on the subject. We have followed that carefully in our drafting.
In response to Mr Lechner, who said earlier that there was no evidence of a distortion in the market, I must say that there is plenty of evidence of this. In the Commission we get letters regularly from people complaining from both sides of the argument, indeed even from the industry, about a distortion in the market because of the different regimes in Member States in relation to this issue.
Mr De Clercq made reference to the movement away from Spa of the Formula 1 championship race. That is another clear distortion of the market, because Belgium brought in a law which they are saying forces them to move away from Belgium. That supports my argument that we need to have a level playing field in Europe. We need to have harmonised legislation on this issue throughout the European Union so that one Member State cannot be played off against another.
This is also my answer to Mr Harbour. It is not a subsidiarity issue for the very reason that a Belgian has been pinpointed in a particular way and has suffered a loss.
So not only does the Court say it can be done, the Commission says it ought to be done. But do not just take my word for it. The Committee on the Environment Committee says that we should have this legislation in the way I have described and I am sure it would agree the few amendments that the Commission concedes. Even when we look at the first report from the very hardworking Mr Medina Ortega, the rapporteur, there were three suggested amendments and I would have accepted any one of the three. If I read between the lines of what he has said, and forgive me if I misinterpreting him, I certainly got the impression from his reference to the compromised amendments that he was not speaking with great enthusiasm but was identifying the fact that this House was divided. Of course, it is. So maybe we can draw the conclusion that the first thoughts of the rapporteur on this issue, which are closer to those of the Committee on the Environment and to mine, might well be the ones to follow in this debate.
Let us not leave it there. We have had a number of discussions on tobacco in the Council, including the preliminary discussions on the framework convention on tobacco control, and the breakdown there is 14 to one. One Member State takes the view that this legislation either should not go through or it should go through in such a form and with such amendments that in my opinion the heart is cut out of the legislation or amendments are added that leave it vulnerable to challenge in the Court of Justice yet again.
So what do I say to those Members of Parliament who are undecided about this? I would say to them they should follow the views that are expressed by the Court. Follow the advice of the Commission. Follow the views of the experts in this House, the Committee on the Environment, and follow the first thoughts of the rapporteur. Think to what extent will Parliament be on its own if it either votes down this legislation or votes it through with the kind of amendments that are being proposed. It might not be quite alone, but it will be alone with one Member State, the Member State that happens to have the highest consumption of tobacco amongst adults in the European Union.
That is the choice and therefore I would suggest to those who are undecided on this issue how you should cast your vote. I would suggest you cast it in a way that puts people's health first, rather than becoming engaged in a pointless debate about the legal niceties when the issues have been resolved by the Court of Justice and those who have examined this issue closely and believe that legal certainty does exist, to the extent that is necessary to support legislation designed to protect public health, as Articles 95 and 152 say. Both the Commission and Parliament have a duty and an obligation, in this decision-making and law-making, to promote the highest levels of public health.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the recommendation for second reading (A5-0367/2002) by Mr Lipietz, on behalf of the Committee on Economic and Monetary Affairs, on the common position adopted by the Council with a view to adopting a directive of the European Parliament and of the Council on the supplementary supervision of credit institutions, insurance undertakings and investment firms in a financial conglomerate and amending Council Directives 73/239/EEC, 79/267/EEC, 92/49/EEC, 92/96/EEC, 93/6/EEC and 93/22/EEC, and Directives 98/78/EC and 2000/12/EC of the European Parliament and the Council (9754/3/2002 - C5-0424/2002 - 2001/0095(COD))
Mr President, I am taking the floor instead of Mr Lipietz, who should have been presenting this report on behalf of the Committee on Economic and Monetary Affairs, with his customary flair. Unfortunately, Mr Lipietz was unable to come to Strasbourg for this sitting for pressing personal reasons. I am therefore taking his place, being a member of the same committee and of the same group.
We are all aware that financial conglomerates own a substantial proportion of the domestic financial markets of many Member States. Some of them belong to bigger groups that are present on the EU's financial markets. If the businesses belonging to conglomerates of this type were to face financial difficulties, they could seriously affect the overall financial system. At the present time, these cross-sector financial groups are not adequately regulated by current legislation. Therefore, we can only welcome the fact that the Commission, in the spring of 2001, presented a proposal for a directive to bring in the supervision of financial conglomerates such as these. The events of the past year, such as the collapse of e-commerce, numerous financial scandals, including the highly publicised collapse of Enron, and also increased pressure on insurance companies in the wake of 11 September, have inevitably highlighted the need for better regulation of this sector.
The Commission proposal and the amendments by the Committee on Economic and Monetary Affairs received Parliament's firm support at first reading stage at the beginning of this year. The Council also made swift progress on this dossier by reaching a common position shortly afterwards. The outcome of the Council's deliberations is also extremely encouraging. Parliament can most certainly welcome the fact that the Council has retained almost all the elements contained in the amendments adopted by the European Parliament at first reading and that the common position has taken sufficient account of the main concerns expressed by Parliament.
Despite the fact that there are a few areas where the common position could have been improved further, your rapporteur's major concern is to see this new and enhanced regulatory framework implemented as soon as possible. He therefore proposes - and the Committee on Economic and Monetary Affairs approved this position almost unanimously - that the common position be adopted in its current form. This will enable us to ensure that European conglomerates will, in the very near future, be governed by the most up-to-date, most efficient and most effective regulation and controls possible.
Mr President, I wish to begin by paying tribute to the speed and quality of Parliament's work. I must also commend the rapporteur on his excellent work.
Financial conglomerates are important players in European financial markets. A significant number of them are also systemically important groups. If such a group were to face financial difficulties it could seriously affect financial markets and people's savings. Currently the supervision of such groups is not adequately regulated in European financial legislation. The directive will therefore address an important loophole in our financial legislation. Its adoption will contribute to financial market stability, the need for which has been demonstrated dramatically over the past months.
The Council has also recognised the importance of this directive and has unanimously agreed on a common position. The common position has taken into account Parliament's main concerns expressed at first reading and is faithful to the objectives and the spirit of the Commission proposal. For all these reasons, I commend the Council common position to Parliament and urge its rapid adoption.
Madam President, Commissioner, I would like to start by thanking the rapporteur very warmly for his work and for the prompt joint implementation of this directive. It is of great importance to the European financial market, to the internal market, and to financial services. In particular, we have to see to it that there is no recurrence in Europe of cases of the magnitude of Enron or World Com. It makes a fundamental contribution to the stability of Europe's financial markets. The success of a regulation of this sort is in the financial institutions' own best interests.
The conglomerates are of course houses offering services in the fields of securities, insurance and banking. We, the Group of the European People's Party (Christian Democrats) and European Democrats, tabled a number of amendments, relating in particular to the choice of methods of calculation available, but these were subtle distinctions. At the end of the day, we are very satisfied with the draft as a whole, which should be adopted in this form.
I would, though, especially like to point out an innovation in this directive, one that is of great importance to us in terms of the overall discussion of financial supervision in Europe. I refer to the role and structure of the so-called coordinator, who is in future to be appointed for a financial conglomerate. An increasing number of such conglomerates are coming into being, for example, in my own country, Germany, by the buying-up of Allianz Versicherung by the Dresdner Bank, thus creating a classic conglomerate which is also active right across Europe. This coordinator is expected in future to be part of a country's own supervisory authority and to make sure that the work of Europe's various supervisory authorities is coordinated, and that accounting standards are the same. He is to ensure, on the one hand, that unnecessary bureaucracy is avoided, but also, on the other, that information concerning this conglomerate is exchanged, thus enabling a better grasp of the conglomerate's complexities.
I believe that the good and important thing about this is that it gets us closer to answering the question of what shape financial supervision in Europe will take in future. Being myself at present unable to feel at all at home with the idea of a European super-authority to deal with financial supervision, I believe that we should extend this idea and concept beyond financial conglomerates to other fields and thereby gain useful experience before we give consideration to an overarching authority. I believe that the Conglomerates Directive can, in this respect, lead the way and give a good example. Therefore, speaking on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, I can tell you that we will be voting in favour of this directive.
Madam President, ladies and gentlemen, financial conglomerates can give rise to whole new combinations of risks, and that is something to which we must of course respond. A number of European countries, such as Great Britain and Sweden, have overall financial supervision and have already had good experience of how it works.
Overall financial supervision makes it possible to deal with the same risks in the same way. That represents progress towards greater competition neutrality on the financial markets. Supervision of this kind also continues to guarantee that consumers and workers are better protected when such conglomerates collapse.
Across the world, the financial markets have moved closer together. This became clear when it was via the financial markets that the American economic downturn was transported to Europe faster and with greater force than even the experts had reckoned with.
What is true of economic downturns is also true of crises in the financial markets: neither is now a merely regional problem. Supervision of financial conglomerates has as its objective greater stability on the international financial and capital markets. It must, however, be borne in mind that cannot be achieved only by means of a regulation covering only the territory of the European Union. I do think that the directive will lead to discussion in the Member States as to what the 'right way of implementation' is, as, on many points, it makes no provision for specific rules, allowing instead wide-ranging discretion for the national supervisory authorities. It is positively dangerous for a directive primarily intended to apply to conglomerates that operate internationally to be transposed into national law in different ways from one state to another. This will involve national law on supervision imposing responsibilities on conglomerates or removing them from them, and this will affect competitiveness to a high degree.
Finally, I would like to express my concern that, by sorting out questions of detail, the Supervisory Authorities' Committee will end up leaving a decisive mark on the substance of the law on supervision, and that this means that what Parliament wants becomes less important.
Mr President, if the Council is concerned about the collapse of e-commerce, financial scandals and the resulting deterioration of the situation, there is good reason to be!
The people who have good reason to worry are the employees who have already been made redundant or are about to be made redundant by the companies concerned, even though they are in no way responsible for the anarchy of your economy, which is as unfair as it is irrational. Confronted with this genuine evil, however, the only solution being proposed is to strengthen prudential rules or to improve supervision, as if the financial conglomerates could be supervised from above by the political authorities responsible for protecting them.
So as to prevent the mere sound of the word 'supervision' from angering the financial conglomerates, the report promises them that the directive will respect the need for confidentiality. And so, those who pretend to believe that a few prudential rules and a few coordinators who have no real power can eradicate speculation, scandals and financial crises from the capitalist economy will be those who therefore vote in favour of this report. Even a vote by the European Parliament cannot turn an insipid recommendation into a magic potion to ward off the evils of capitalism.
Your economy based on the quest for private profits and on competition is even more unpredictable than the weather. Although we can predict unsettled weather three days in advance, who can predict the ups and downs of the stock market from one day to the next?
By voting against this text, we are expressing our opposition to an economic system which is stupid and dangerous for society.
Madam President, ladies and gentlemen, greetings from the United States of America, from where I returned yesterday from a meeting of the delegation responsible for Parliament's relations with the US, where we had further in-depth discussions with representatives of the US Congress and the US Securities and Exchange Commission specifically on the issue of regulation of the financial markets. This Directive on the supplementary supervision of credit institutions, insurance undertakings and investment firms in a financial conglomerate has been something that has been of immense interest to companies in the United States too. Enron and similar finance-sector scandals shook the confidence of investors and market operators in the stability of financial conglomerates on both sides of the Atlantic. Events in the past few years have undeniably shown that the financial services sector needs to improve its regulation and supervision.
The business and financial markets are global markets. European legislation thus also has an obvious impact on how financial conglomerates operate in third countries, and vice versa. For this reason it is absolutely vital that legislators and regulating authorities in the European Union and the United States hold ongoing, intensive talks with one another on how workable the regulations and laws are and the need for change. For example, many of us Members of the European Parliament have taken a critical view of the securities legislation package passed at the end of October by the US Congress, the Sarbanes-Oxley Act, and in particular the additional obligations it places on companies in the EU. We still have much work to do to make the mutual recognition of systems possible and stop a jungle of multiple regulatory systems from spreading. In return, companies in North America must make their views known with regard to how EU legislation affects them. Many of them opposed this proposal for a directive because they considered it would make things unnecessarily difficult for them in the EU. The final outcome will hardly satisfy all parties, but we can at least be satisfied that the debate on both sides of the Atlantic has been conducted openly. In the future too we must take account of all legitimate points of view in order to ensure that global markets operate seamlessly.
The Council has now arrived at a common position. It is a positive sign that the Council accepted almost all Parliament's amendments at first reading. I tabled some amendments at second reading that would have brought the legislation on threshold values in the directive closer to the realities of the market. Our rapporteur, Mr Lipietz, however, is proposing that the common position should be approved without amendment so that work on implementation might begin without delay. I am prepared to accept this proposal and I shall support the rapporteur provided that the provisions of the directive can be assessed regularly in terms of their viability and revised if need be.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the joint debate on the following reports:
report (A5-0380/2002) by Mr Stevenson, on behalf of the Committee on Fisheries, on the Commission communication on the reform of the common fisheries policy ('roadmap') [COM(2002) 181 - C5-0330/2002 - 2002/2174(COS)]
report (A5-0360/2002) by Mr Souchet, on behalf of the Committee on Fisheries, on the communication from the Commission setting out a Community Action Plan to integrate environmental protection requirements into the common fisheries policy [COM(2002) 186 ? C5-0331/2002 - 2002/2175(COS)].
Madam President, Commissioner, ladies and gentlemen, as deadlines draw near that are decisive for the future of the CFP - leading to its objectives, terms and conditions being redefined - I feel it is crucial that Parliament firmly reiterates the five principles which served as the main theme of my report and which the Committee on Fisheries wanted to highlight with a view to fully integrating environmental protection requirements into the new common fisheries policy.
The first principle is that nothing will be done without the fishermen. Those working in the fisheries sector are the first to be concerned about the protection of the marine environment and the first to be aware of the need to safeguard it. They are also the first victims of any impairment of the environment as shown unfortunately by the latest oil spill, which has today caused despair amongst the fishermen of Galicia. Three years after the Erika disaster, which struck the Vendée region and Brittany, it should not have been possible for the Prestige, an out-dated, dilapidated vessel, to be allowed to sail Community waters. Our report stresses the need to implement swiftly and comprehensively the packages of directives specifically named Erika I and Erika II.
We refuse to consider fishermen to be predators, to which they are occasionally likened - I might add, wrongly so. On the contrary, this committee grants fishermen the status of wholly legitimate players in environmental protection and stresses that any measures taken without their backing are more than likely to be inappropriate and ineffective.
The second principle is that we should base decisions regarding the management of fish stocks on scientific knowledge that is as sound and accurate as possible. The economic and social consequences of these decisions are so great that they cannot be taken lightly.
That is why I welcome the fact that the Committee on Fisheries has retained the request to instruct the Commission to draw up a precise action plan with a view to improving the current but very inadequate system of stock evaluation by integrating into it the practical, empirical and pragmatic knowledge of fishermen, as well as checks on landings and by placing the interdisciplinary nature of biological and socio-economic sciences at the very heart of the process of formulating scientific opinions.
The third principle proposes to retain flexible, reversible management instruments such as TACs and quotas, so that the fishing effort can be adjusted to match the state of resources, in preference to rigid instruments that have an irreversible and socially dramatic impact such as the scrapping of vessels.
The fourth principle calls for fishing gear and techniques to be improved with a view to reducing discards, by-catches and the impact on habitats.
Of course, such measures cannot be adopted in a uniform and centralised manner but must leave enough scope for initiatives from professionals working in the sector. Fishermen, their professional organisations and coastal communities must be given a right to experiment. Initiatives in this area must be recognised and encouraged. This is how very promising experiments on the Atlantic coast came about. I shall mention, by way of example, those experiments aiming to adapt fishing vessels and gear so that they may be used to collect marine debris or oil spills or even the creation of artificial reefs to facilitate the development of breeding or rest areas for maritime fauna, or even artificial fertilisation techniques in the open sea for sea bass. My report proposes that such experiments should be eligible for state funding.
The fifth and final principle states that state aid for fleet modernisation, the aim of which is to improve working conditions, on-board safety, energy savings and the quality of fisheries products, is perfectly compatible with the protection of the marine environment.
I am pleased to have been broadly supported by the Committee on Fisheries, which retained all of these positive and constructive proposals, thus rejecting the very negative vision of fishery activities, which strongly permeated the Commission communication. I hope that Parliament, by voting overwhelmingly in favour of this report, will make it clear to all that the protection of the marine environment will be achieved by working with the fishermen rather than against them. That is why, instead of adopting accusatory positions, instead of speaking constantly about an industry in decline and of a makeshift policy, the Committee on Fisheries preferred to send a message of confidence and hope to those working in the industry to consolidate their growing respect for the quality of the marine environment, a quality that is one of the crucial objectives that the new common fisheries policy is bound by duty to pursue.
Madam President, I read with attention the report adopted by the Committee on Fisheries on our action plan on environmental integration. We are happy to note that our views are rather more convergent on this issue of environmental integration than on other reform aspects.
We clearly share the same goals in respect of such important fields of action suggested in the report as environmental protection, improvement of research, including the integration of fishermen's experience, specific measures for specific problems, the implementation of an ecosystem approach, aids to modernisation, industrial fisheries, sustainable aquaculture and so on. In fact the Commission has already started or planned several initiatives to respond to these requirements.
Allow me to outline some of them. We have requested the ICES to study in 2003 the possibilities for operational procedures to integrate fishermen's experience and knowledge in the assessment and advisory process. We agree that specific situations require specific measures. We do not apply the same combinations of management instruments in the Baltic as in the North Sea or the Mediterranean. We do not intend, either, to set the same targets for different fleets.
To achieve the targets set out in Johannesburg, we are in the process of implementing the bio-diversity action plan with a view to halting bio-diversity decline by 2010 and it is through the reformed CFP that we intend to rebuild stocks sooner than 2015.
We have recently co-financed an FAO expert meeting to develop operational guidelines to implement an ecosystem-based approach to fisheries management. In our reform proposals we have excluded the mandatory scrapping of vessels and given more emphasis to multiannual plans using flexible instruments such as TACs, effort regulation and technical measures as main regulatory elements. We have proposed to maintain aid to modernisation of vessels for reasons of security, working conditions and hygiene, provided that there is no increased fishing efficiency in order to prevent increases in fishing pressure.
We are promoting the elaboration by the main stakeholders of a European code of responsible fishing practice. The first drafts are already under discussion in the context of the Advisory Committee for Fisheries and Aquaculture.
We have requested that the ICES study the ecological consequences of industrial fisheries and the effects on non-fishery activities, as well as the threats, including global warming, to commercial stocks.
The Commission has initiated debate to promote a coordinated protection of the marine environment. The recent communication on a strategy to protect and conserve the marine environment gives the main elements of the policy advocated for a holistic treatment of the problem. We have addressed the Erika oil spill by completing most elements of the package, namely the rules on port state control, certification and checking of security measures and bringing forward the phasing out of single hull tankers. The creation of an EU compensation fund for oil spills is expected to be finalised by 2003. We are constantly putting as much pressure as we can on Member States for a better implementation of the habitats directive in the marine environment as completely and as soon as possible.
Finally, as you have already had the opportunity to study our communication on sustainable aquaculture, you may have noticed how much our intended policy in the area takes into account environmental protection requirements.
As far as fisheries agreements are concerned, you will soon have an opportunity to confirm that the Commission shares your environmental concerns. The announced communication on partnership agreements will be presented shortly.
Generally speaking, the Commission is on your side regarding the main resolutions of the report. However, I wish to comment on several statements in the explanatory memorandum. Firstly, while I recognise the shortcomings of scientific advice, I strongly disagree that this is the main problem of fisheries management. We all know that the main problem is too many fishermen chasing too few fish.
Secondly, the rapporteur states that it is the Commission is pursuing a policy of capacity reduction. As I have said before on many occasions, this is simply not correct. It is not correct, either, that the Commission has proposed the abolition of public aid for modernisation of the fleet.
Finally, I would not agree that industrial fishing has a much greater environmental impact per euro added value than fisheries for human consumption, mainly because I find it odd to measure environmental impact against monetary units, but also because the environmental impact of this kind of fishing has yet to be determined.
To sum up, I do not agree totally with the form but will support the substance of the report and in particular the motion for a resolution.
Madam President, Commissioner, I should first of all like to congratulate the rapporteur on the work he has done and to thank him for this. Next, I should like clearly to emphasise that reform of the common fisheries policy must be based upon the sustainable development of fisheries. The sustainability in question must be defensible from an environmental point of view and be conceived in both economic and social terms.
The Group of the European Liberal, Democrat and Reform Party is able to support the Commission's proposals for reform, which contain a number of features aimed at sustainability and, therefore, the balance needed if the stock of fish is to be adjusted to the existing number of fishing vessels. We would remind you that it is very important to secure the fishermen's understanding for, without that and without cooperation with the fishermen, we shall not be able to achieve the necessary results. In that connection, we must respect the fact that fishermen all around the EU attend to their tasks in different ways.
It is absolutely crucial to the common fisheries policy that decisions be made on the basis of very clear scientific data. The Commission must gather this data from the Member States and, at the same time, have the necessary technical and, especially, human administrative and supervisory resources available to it.
We should also very much like to emphasise that the EU must participate more in the development of the international fisheries policy. It is important for our third-country agreements to be given a central place in this connection.
Madam President, I could almost echo the words of the rapporteur for the Committee on the Environment, Public Health and Consumer Policy, Mr Busk, when he states that fisheries policy is, above all, a matter of international treaties and everything that takes place outside these. If we consider the maritime environment - and I am also speaking here in the capacity of shadow rapporteur for Mr Souchet's report, whom I should at any rate like to warmly congratulate on his report and the balanced way in which he has presented it - it appears that, where the implementation of environmental requirements in the fisheries policy is concerned, only a very small proportion is determined by fisheries policy. It struck me that the Commissioner said that if we consider the problem from different angles, then what it comes down to is that there are too few fish and too many fishermen. I wonder if, with regard to the Committee on the Environment, Public Health and Consumer Policy, this situation is so cut and dried, particularly in the light of the recent disaster with an oil tanker off the coast of Galicia.
If we consider the maritime area covered by European fishermen, then this is only a very small fraction of the total area in the world that is used for fishing. As Mr Busk has already stated, this also means that it is of key importance for us to conclude sound treaties, particularly outside of the European Union, in order to find the right solution. At the same time, the Committee on Fisheries and also my own group, of course, recognise the importance of the fishing environment, especially since the environment, including the maritime environment, is decisive for the fishing industry in terms of what can be caught. This means that if the maritime environment is in a bad state, the fishing industry, in particular, will bear the brunt of this. At the same time, this sector feels under pressure and the difficult bit is to strike the right balance between economic and ecological aspects. It would be nice if the Commission's public statements gave more evidence of this very balance. A properly motivated fisheries sector can contribute quite easily to a better maritime environment, and this also applies to the legislation needed for this. On this score, I am pleased that Mr Souchet - and indeed the Stevenson report, which was formerly the Noriega report - devotes particular attention to aquaculture. There are probably also good opportunities for Europe here, provided that we get the chance on this score to let legislation in this area run parallel with the economy on the one hand and ecology on the other from the word go.
I have to say that the Souchet report has been particularly well received in our group. We will therefore warmly advise Parliament to vote in favour of the report, assuming that, as the rapporteur has observed, it is essential to take sufficient account of the economic and social aspects of fishing in order to encourage the fisheries industry and environmental legislation. I would like to congratulate Mr Souchet on this.
Mr President, within the framework of the reform of the CFP which the Commission has decided to present to us in small doses, today we are debating the reports on the 'guideline' document and the protection of the environment. I would like to congratulate Mr Souchet on his excellent work because the environment is a fundamental aspect of the CFP, and fishing is the sector most affected by the attacks on the marine environment, as highlighted by the oil slick that is currently threatening the coasts of my region, Galicia.
We know little about the sea and the fragile situation of the resources cannot be explained entirely by over-fishing, as Mr Souchet has rightly said and as the oil slick caused off the coasts of Galicia by the oil tanker Prestige dramatically demonstrates.
I would like to believe that the fishermen and shellfishermen of my region are not going to face this terrible situation alone, but that Europe is going to show solidarity with them and that the European Commission will fully support them. And I would like to say to the Commission that, since it presented these proposals in May, it has received sufficient messages from this Parliament, from the Council and from the sector to redirect this reform in a different way, bearing in mind that it will always have to be gradual, be provided with sufficient resources and be agreed with the sector, with the Member States and with this House.
I believe that the Commission is hearing this message. It is a shame that in May, on presenting its proposals for the reform of the CFP, the Commission should have ignored the resolution approved by this Parliament in January on the Green Paper, in which this House urged it to present a proposal for reform to create a sustainable and more Community-focused CFP, in opposition to attempts at renationalisation; a CFP that is fairer, eliminating the discrimination against certain fleets, showing more solidarity and supporting regions dependent on fishing, basically by means of Community co-funding of the restructuring of the fleet.
Madam President, towards sustainability, that is the future of the fishing industry. It is important not only to draft these reports, but also to consider aquaculture and safe conditions within the fishing industry. It is unfortunate that the report was late, although this was followed by very fast work. Truly impressive. Further to the votes in the committee meetings, there are now sound reports before us. Despite this, we should, in addition to the precautionary measures that need to be observed, also consider the situations we are facing. ICES, the International Council for the Exploration of the Sea, is keen to reduce the catch quota of flatfish even further, while the safe margin is in sight. This cannot be completely justified. We should, however, ensure that we do justice to historical catch rights in the new common fisheries policy; these should not be jeopardised. Moreover, we should think very carefully about access to the seas. I am, of course, thinking of the North Sea, but the point I am trying to make is that fishing unquoted species is dangerous, because quoted species are caught along with these. It is at present extremely difficult to check whether the quoted species are left alone. Should they be thrown overboard or taken somewhere? It has in any event a huge impact on those keeping track of the quotas and is important for the valuable species. In my view, this additional burden on the stocks is unacceptable, certainly if quotas were to dwindle even further. People have already taken the pressure off on their own initiatives. It will therefore be very difficult to sell this. Policy and management are dependent on the support base within the sector. In my view, we should prevent the sector from straying too far, and we will also need to involve it in creating and thinking of new solutions. This is why it is also extremely important for control and sanctions to be harmonised at international level. As for international fishing, I condemn unilateral measures, for they do not have a positive bearing on sustainable fish stocks.
My final comment is: thank you, rapporteurs who have written the reports. I think that we have a sound basis to vote on this report in Parliament.
Madam President, I would firstly like to thank Mr Souchet for his excellent report, which also represents a good basis for the report I have subsequently been responsible for. Topical events, such as the accident involving the Prestige, make what I want to say about the report by Mr Souchet much more relevant.
With regard to the report taken on by Mr Stevenson, I believe it has been the victim of various procedural problems. This report should have represented the reference framework for Parliament's position on the reform of the fisheries policy, and it is surprising, and only attributable to procedural problems, that this report differs in many respects from what we have subsequently done on approving the legislative proposals in the Committee on Fisheries.
There is no doubt that the problems stem from a Commission proposal which arrived late, which has turned out to be perhaps a little immature, and which furthermore was incomplete at the outset. For example, the main package has been presented while lacking certain important sections, such as fishing in the Mediterranean. Furthermore, there are very clear indications that the Commission's proposals, in structural terms, lack a reasonable basis and at times verge on the absurd.
With regard to the policy on the conservation of resources, I will resist anticipating a later debate, which we are going to hold. However, I would like to express a certain distaste at the way we have dealt with this issue.
For some time, the fishing policy has established a division between States, and the Commission's proposal has been accompanied by a scenario which has accentuated that separation between States. Perhaps certain Ministers have taken part in this game, but that is not the important thing. What is really important is that the situation of the populations of cod, hake and other species has blurred the distinction between what have been known as the 'friends of fishing' and the 'friends of the fish'.
I believe that, however many debates we have held and however many issues may legitimately divide us, it is clear that we must resolve the problem of how to guarantee sustainable fishing. To this end, I believe it is necessary to deal with fundamental issues, transcending what I would call very specific and overly national interests.
We could perhaps have left behind the rigid positions which have divided us - the distribution of quotas for example - and we could have reformed the Community policy, protecting sections of the fleet which most of the economy of the regions dependent on fishing rely on.
Madam President, it is not by chance that the reform of the CFP is being undertaken in 2002. We must adopt it now precisely because, in accordance with their Accession Agreements of 1986, the transitional period established for the Spanish State and for Portugal are about to expire. From now on, therefore, these States must have the same rights in Community waters as the nine Member States that established the common fisheries policy at the start of the 1980s.
Despite these obvious statements, Madam President, a majority in the Committee on Fisheries refused, in a totally unacceptable decision, to grant the Spanish and the Portuguese equal rights. The new CFP ought to acknowledge that the fleets of the fifteen Member States all have the same rights, thereby putting an end to the privileges and discriminations between the citizens, fleets and countries of the European Union.
This pro-European - and I must say also Galician - position that my country has adopted inspired the report that I had the honour of drafting on the policies to be implemented for the reform of the CFP. Nor did we reject temporary restrictions based solely on the need to conserve fish stocks being established or maintained in this equal treatment of access to Community waters. We argued for the need to review or, where necessary, replace the principle of relative stability with a principle that is fairer and more consistent with the Treaties in this field.
We argued for international fisheries policy and also joint ventures to be strengthened, and for public aid from the European Union for investment intended to improve conditions on board ships, which are currently very poor, to be maintained. For these and other reasons rejected by a majority in the committee, I cannot accept the report that now bears the name of the chairman of the Committee on Fisheries. The report nevertheless upholds some principles with which I agree, which survived the destructive offensive against the amendments tabled and adopted by the majority. This means that dialogue and a new compromise on the part of everyone where the reform of the CFP is concerned are still possible. In any event, they are still necessary.
Madam President, I fundamentally disagree with many of the aspects of the European Commission's proposals on the reform of the common fisheries policy. However, it is true that a more balanced approach is needed. The current COM on fisheries policy has not been a success. It has not done any favours - and in some cases has been discriminatory - to Irish fishermen. The opportunity must not be missed to redress the current imbalance during this reform process. That is what Irish fishermen are asking for at the moment, and that is what I am asking for.
One of the issues which is currently being discussed relates to the issue of access to the Irish Box. The Spanish Government, for example, is claiming that it is entitled from next January to even greater access to the Irish fishing waters. This simply cannot be allowed to happen. It would have absolutely disastrous consequences for Irish fishermen, their families and Irish fishing communities. Fish stocks in the Irish Sea at the present time are at a precariously low level. Opening up our waters to more Spanish vessels than is presently allowed will only result in a decimation of our stocks.
The Irish Sea is a biologically very sensitive area. It is the spawning ground for many of our fish species. Only last week Parliament's Committee on Fisheries passed an amendment stating clearly that fish balances shall not be disturbed in western waters and therefore it is in this context that relative stability must be understood.
We must protect fishing regions where our fish stocks are under threat and the Irish Box and the Irish Sea is one such region. The last thing we want is to have our waters opened up to more effort by Spanish fishermen, or indeed any other fishermen.
We need to protect our fish stocks and not decimate them. Any new conservation measures which are introduced at European Union level must be brought about in consultation with all interested parties involved in all Member States in order to protect what is a very valuable natural resource for all of us.
Madam President, it is on record that the outline regulations on the common fisheries policy were not agreed until eight hours after the Community had opened the accession negotiations with the United Kingdom in 1971. The head of the British delegation, Sir Con O'Neil, remarked that these two events were not unconnected. Prior to that there had hardly been any interest in a Community fisheries policy because the founding six had virtually no fishing resources. Britain, Ireland, Denmark and Norway all had rich coastal fisheries and they had been kept in good condition by effective conservation measures.
O'Neil attests to this; experts from the British Ministry of Agriculture produced a report showing that British waters were literally teeming with fish, whilst there were very few within the fishing limits of the present Community countries. The main evidence for this is that Community waters did not attract foreign fishermen, while British waters most certainly did. After 30 years of the CFP, Britain's waters no longer teem with fish. To paraphrase Sir Con: 'These two events are not unconnected'. Yet still members of the Committee on Fisheries seem unable to make the connection. They call for more technical and human resources. They want more money for research. They want management plants, sustainable development, integrated policies, multiannual plans, the application of the precautionary principle and, wait for it, target reference points for biomass and fishing mortality. If jargon were the solution, Member State waters would still be teeming with fish, the CFP would be a world-beater. But all that jargon does is to hide an uncomfortable truth: the common fisheries policy has not worked, does not work and cannot work no matter how much reform is dressed up in flowery words. As long as fish are considered to be a common European resource, there will be no sense of ownership or responsibility. Predatory fishing becomes the norm. It is an inevitable consequence of the policy and leads to the depletion of stocks. Reform is not the solution. The CFP cannot be reformed. It has proved to be incapable of reform. It should be scrapped and fisheries should be managed once again by national governments.
Madam President, I am beginning my speech in this debate on fisheries very moved, as you know, by the events that have taken place in Galicia.
I remember that, while I was chairman of the Committee on Fisheries, the tragic accident involving the Erika took place, and our committee put an oral question and adopted a resolution. At that point we were all united, and I hope we are in this case as well. I would like to stress - and you know this - that Galicia is the region most dependent on fishing in the whole of Europe and is extraordinarily rich in seafood and fish, which, following the Prestige accident, is going to take many years to recover, above all in the areas most directly affected by the oil slick.
I am going to prepare a motion for a resolution and I believe that the political groups must be united, so that this House can issue a political opinion, so that events of this type never happen again. I believe that we have a very important political responsibility.
It is terrible to see fishing resources covered in petrol, dead sea birds and the fishermen who live exclusively from the sea. Sometimes over-fishing is discussed but these issues are not. I believe it is very important to bear it in mind and I hope, as I have said, that all our colleagues will show solidarity.
With regard to the reports before the plenary, there has been no mention of the Busk report, and I would like to congratulate him, because there is no need for either a debate or for amendments since we have all agreed on the issue of illegal fishing and also the fight against it; it is therefore important to point it out.
I believe that the report by Mr Souchet has worked out well. It is a reasonable and positive report, and there are no amendments to it in this House either.
With regard to the report by Mr Stevenson, everybody knows what happened and I am not going to go into details; today we are dealing with the report which carries the name of the chairman of our committee. I would simply say to you that my political group has presented certain minimal amendments; we have tried to clear up certain issues. I would like to say, and I say this in general, that we are dealing with a communication. In other words, we are not dealing with a legislative document, but the report by Mr Jové will be, and we will examine that report during the next part-session. I hope that we can focus all our efforts and use the balanced approach indicated here, in order to adopt the commitments in this report, which will have to be debated, as I have said, at the next part-session in Brussels.
With regard to the amendments we have presented, we have tried to remove the word 'permanent' from the twelve miles, because the Legal Services of the Council and the European Parliament, as well as the Commission, accept that, since it is a derogation from the Treaty, it cannot be permanent, because that would amount to a modification of the Treaty itself. Therefore, it is simply a measure that requires a time limit. Since we are not in agreement on whether it is five, ten, fifteen or twenty years, we have simply asked that we may adopt an agreement on this during the debate on the Jové report.
Madam President, Commissioners, ladies and gentlemen, the reform of the common fisheries policy has made some at times majestic waves of argument. Some of the arguments are reasonable and justified, whereas others are hasty and disproportionate. The reform of the common fisheries policy is necessary, and no sensible person would deny this.
The depletion of fish stocks is not a fantasy or an exaggeration by ecologists, by those seeking to protect marine life or by pessimistic scientists. It is a tragic reality for many species. In the past, we also saw the collapse of some population units, but it was then possible to rebuild them by shifting the fishing effort to other species and to other latitudes. Today, this is all but impossible. The example of the collapse of the Newfoundland cod banks, the source of so much history and so much legend in Portugal, my own country, should serve as a warning to us.
Of the more than 35 000 species that populate the seas, only one hundred are of commercial and consumer interest. This is a fact! Today, however, we are seeing an impoverishment of biological diversity in the marine environment and the gradual destruction of habitats and ecosystems. The situation has reached this disturbing point not only as a result of the pressure exerted by fishing; but other well known reasons have also contributed to this phenomenon. Fishing is now subject to a dual requirement: the ecological requirement to preserve fish stocks and the political and social requirement to maintain the economic activities of the maritime fishing sector. These activities must, therefore, pay close attention to the state of stocks and not be undertaken in a predatory way or in the form of simple hunting and gathering, as if we were still living in the Stone Age.
Linking the Souchet report on the Community Action Plan to integrate environmental protection requirements into the common fisheries policy with the Stevenson report on the reform of the CFP and the Busk report on monitoring and eradicating illegal fishing was, consequently, an inspired move. The reform of the common fisheries policy must necessarily be a compromise that balances all strands: the social, the economic, the cultural and the ecological. Those Members who are most in favour - as they claim - of fishing, should therefore be mindful of the de la Palissian truism: without fish, there can be no fishing.
Madam President, I also support the report by Mr Souchet and am extremely sorry to see the pollution caused by the oil tanker in Galicia. With regard to the Stevenson report, although it is somewhat contradictory, it does take account of many of the proposals and positions that we called for and which are important to Portugal, specifically the installation of 12-mile coastal zones as a permanent feature of the CFP, the participation of fishermen's organisations in the decision-making process, socio-economic measures to compensate for the effects of the reform, which must take account of past efforts, greater investment in research and ensuring that there is no legal vacuum.
Two of our proposals that we felt were of the utmost importance were also accepted: the extension of the derogation concerning free access to 50 miles in the case of the most remote regions, as laid down in the Treaty, and strengthening the support mechanisms for the processing industry, specifically the canning industry. Nevertheless, we disagree with the proposals that are intended to change the report, with some that were rejected in the Committee on Fisheries and which run counter to the positions and proposals that we tabled once again being adopted. We shall, however, be voting in favour of the proposal which is comparable to an amendment of ours, which is of enormous importance to Portugal, and which has already been adopted in the other report, stating that the six-twelve mile zones should be maintained and defined as a feature of the common fisheries policy, for an unlimited period of time, in order to promote conservation and to encourage the local development of small-scale fishing.
Madam President, I want to begin by saying that the Group of the Greens/European Free Alliance supports the Commission's proposals for reforming the common fisheries policy. The measures and proposals presented should have come about a very long time ago. That is why they are now absolutely necessary. The only thing we are doubtful about and see problems with is the Commission's proposal concerning the possibility of reducing the fishing fleets by means of the simple 'one boat in, one boat out' proposal. I do not really understand how that could work and how it could possibly lead to our obtaining a smaller fishing fleet.
I can also understand the Commission's frustration in view of the difficulties in getting the Council and the Member States to accept their responsibility. For so many years, ministers and the Council have failed to see the connection between fisheries policy and a reduced access to fish. They have taken no responsibility at all for sustainable development and for ensuring that fish stocks are preserved, this being the only possible way of rescuing the fishing industry.
Where, for example, the Irish Sea is concerned, a quota 28% higher than what researchers have considered to be acceptable has been permitted over the last ten years. In this context, it does not matter whether the fishing fleets come from Ireland or Spain or some other country.
I should therefore like to say that we now face our hour of destiny when it comes to fish stocks. The Council has not wished to decide about restrictions on catch quotas, which have not been at all realistic. There have been no adequate supervisory programmes, and there has been no desire to place limits upon fishing fleets. We already know that this is the cause of the whole problem. What shall we do, therefore? I think we must be able to adopt the Commission's proposals.
Sweden plans to introduce a unilateral moratorium on cod fishing in the Baltic. That is in actual fact a demand made by the Greens/ALE Group in connection with the formation of a government. Cod is threatened, not only in the Baltic but also in the Kattegat and throughout the North Sea. The International Marine Research Council believes that the EU's reconstruction plan is entirely inadequate and that the situation is urgent. We must therefore adopt measures as drastic as introducing a moratorium.
I now hope that the Commission will support this proposal. I also assume that the Commission will, as soon as possible, respond positively to the possibility of using the structural funds for compensation, for that is completely in line with the Commission's own proposal about the possibility of acting responsibly to safeguard and preserve fish stocks in the future too.
Madam President, I wanted to comment briefly on the report by Mr Stevenson. I welcome the fact that it calls for the system of access to waters and resources to be maintained as well as the fundamental principle of relative stability. I regret, however, that the original proposal by Mr Nogueira Román, who wanted to re-focus attention on the economic and social dimension of the common fisheries policy and, therefore, study it at the same time as the issue of fishing effort, has not been retained.
What struck me is that the proposal by the European Commission on the roadmap on reform of the common agricultural policy reflects the lack of priority that the latter gives to the social impact of its plan since this impact only features in seventh place in the list of proposed measures.
As for the Commission communication of 6 November on the measures intended to soften the impact of the reform, it confirms the plan to do away with 28 000 jobs over three years, between 2003 and 2006, due to the mass scrapping of vessels as predicted by the Commission. We are naturally waiting for an appropriate time to question the Commission on these dramatic figures, Madam President, which will be when we study this communication.
Madam President, it is unfortunate that we have had to make substantial alterations to the Souchet and Nogueira reports. The whole scenario is depressing enough already: here we are, sitting in a warm room and endlessly talking, not only with each other but often, alas, at odds with each other. Out there, though, our environmental accidents and overfishing are making conditions catastrophic for more and more fish stocks.
In here, or so it seems, we prefer to stonewall rather than work on a genuine reform, and the image of the European Union suffers. We should start by sorting out our own environment, and do it at once. The Commission proposals may have been late in landing on the table, but they got there well before the summer. Now that the first snows are falling, we are talking; but it is only today that we are discussing the timetable for the reform, which is due to enter into force on 1 January of next year, which is only a few weeks away.
Quite apart from the Gallic bias of its content, this timetable started out as a tall order in linguistic terms. By dint of great efforts and 258 amendments, the Committee on Fisheries was then able to make the timetable readable with a view to genuine reform. It is curious, though, to take one example, that the committee voted to safeguard the twelve nautical mile zone - and now I am supposed to vote against it on Wednesday! That I will not do. Am I a puppet; are we marionettes? Granted, we all want to be re-elected. Is that why the spirits invoked by the Committee on Fisheries have proved so remarkably changeable? We all know that without fish, the fishing industry will die out. What this is about is protecting the fleet and protection of resources, which are fundamental principles; there can be no deviation from them and no softening-up of them. I want the fisheries industry to be economically successful, socially balanced, and to make sense in environmental terms. We have to face reality and cannot set sail in an ever-increasing fleet in search of the mirage of stocks that last for ever.
I appeal to my fellow-MEPs to break free of their national interests and support me in maintaining our fish stocks!
Madam President, I would like to begin by echoing the comments made by my fellow Members from Galicia and to say that I shall support all their initiatives. My region was affected by the Amoco Cadiz and Erika disasters; their region has been struck by the sinking of the Prestige, but the ship's name does nothing to ease the problems of those living in the region and of the Galician fishermen.
Commissioner, the conception of the new fisheries policy is problematic but the fledgling policy is due to come into force on the evening of 31 December. I think that the Committee on Fisheries has worked hard to restore a balance between the exploitation of fishery resources and the protection of these resources for future generations, without forgetting the economy of coastal regions. In any case, we are seeking a better balance between these two areas than that put forward in your proposals, one that corresponds to sustainable development in the correct sense of the word. This applies, of course, to fish stocks, where this balance is needed, but it also concerns coastal economies. And we tried to draw your attention, in these three reports and in others, to the implications of the political decisions regarding employment in regions that are dependent on fishing, to the consequences of scrapping boats, since of course, if we scrap them and fish levels increase in the future, there may not be any fishermen left to fish them. We must keep our heads. We must also ensure that our fishermen do not use boats that are too old, which they make last longer and that they overload with equipment, thus running all kinds of risks.
Our committee, in all its debates and through its rapporteurs, is seeking to influence the final decisions of the Commission and the Council. Of course, there are good decisions and we should highlight them, such as controls and sanctions, involving the relevant parties in the decision-making processes, improving knowledge of fishing techniques and resources. In short, if all this is done, if the balance is maintained, our fishermen will be able to continue to have faith in their work, in their business and we in our regions.
Madam President, the management of EU fisheries is at an important juncture with key stocks in the North Sea and elsewhere in decline and the future of fishing and fish processing industries therefore under threat. So it is essential that the Commission gets it right, proposing a management system which ensures sustainable fisheries backed up by up-to-date independent and verifiable scientific evidence involving stakeholders and installing confidence in the system.
However, as the first set of CFP reform proposals nears a conclusion, I find myself more cynical about the process and less optimistic about the future for Scotland's fishing-dependent communities than ever before. Why should this be so? Is a workable EU fisheries policy achievable? I have always believed that the only way to succeed in achieving the necessary balance between resource, harvesting and conservation and to better encourage compliance with any management regime is to have a regime with which the stakeholders can have some faith. That is why I have welcomed the Commission's support for regional advisory councils as a step in the right direction, towards a much-needed new and better way of doing things.
Actions, however, have to accompany words and I have been shocked by the attitude displayed by the Commission recently in relation to cod and other white fish quotas for next year. To announce the possible closure of the Scots fishing industry with the 'we know best' and 'it's all your own fault' statements attributed to Commissioner Fischler seems to fly in the face of the stated intention to involve stakeholders more. This 'tough guy' approach, presumably designed to make the actual outcome for next year seem relatively palatable, should have no place in a new CFP. The sad truth is that irreparable damage has been done by the Commission in the last six months to the Scottish confidence in Europe being capable of managing fisheries at all.
With Mr Fischler's about-turn on deep-water management, followed by the insensitive presentation of the ICES's advice on cod and its repercussions for Scotland, it is little wonder that conspiracy theories abound. Does Commissioner Fischler want to be remembered as the architect of a new and successful EU fisheries policy? Or the one who brought desolation to communities and destruction to a way of life? Sadly at this moment, he seems to me more likely to achieve the latter.
I and the leadership of the Scottish fishing industry have played a constructive role, working with environmental organisations in the consultative process towards CFP reform.
I would like to see the Commission and the Council taking due account of that and giving some return and not penalising the Scots for their efforts.
This Parliament report on the reform of the CFP remedies some of the shortcomings in the Commission proposal, but is remiss with regard to others.
With regard to its positive points, I would highlight three main aspects:
the first is that sustainable fisheries management must be based on a balanced range of measures, not only on the simplistic solution of fleet reduction, but also on a greater selection of fishing methods, on the proper use of the MAGPs and of the TACs and quotas. Most of all, the recommendation that in any reduction of the fishing effort, lower targets are set for Member States that have already undertaken fleet reduction;
the second aspect is the clear recommendation that fisheries agreements with third countries, which, if properly implemented are of mutual convenience for both parties, must continue to be an integral part of the CFP. For this reason, it is right that ships removed from the Community fleet can continue to be included in fleets belonging to joint ventures;
the third aspect is the desire to find a specific solution to the problem of access to the waters of the outermost regions, which have very delicate balances and ecosystems, such as the Azores, the Island of Madeira and other regions in the European Union.
The aspect that I feel is most negative is the report's total omission of the structural component. There are two main reasons for not changing the rules laid down at the Berlin European Council on the funding of fisheries structures. The first is that fleet modernisation is in itself a priority matter, because otherwise the Community fleet will become uncompetitive: where Portugal is concerned, 40% of our fleet is over 25 years old and therefore, unless it receives support, it will be unviable. The second reason is that since appropriations were set in Berlin for fleet modernisation by 2007 and since various ship owners have placed orders on this basis, it is politically unacceptable to now change the rules in mid-stream.
Madam President, Commissioner, ladies and gentlemen, we are no doubt all agreed that the common fisheries policy needs to be reformed, but great differences become apparent as soon as discussion turns to the detailed modalities of reform. These have to do not only with how we assess the situation, which is at present, indeed, not exactly rosy, but also with what measures are to be taken. We even take different views of the scientific investigations into our resources, as shown by the report on our timetable, which we are discussing this evening, and I imagine that discussions in the Council of Ministers are just as animated as our own in Parliament.
As Europe's Parliament, though, we should be concentrating on the points of fact and attempting to play an active part in fashioning a reform whose prime objective will be to maintain fishery resources. We are talking about the precautionary principle, and cuts, painful though they may be, are probably necessary to secure sustainable management of fish stocks and hence the long-term survival of fishery as a whole. The social component of the measures we are to decide on, however, plays a key role in this.
I therefore call on all Members of this House, as well as the Fisheries Ministers, to fulfil their responsibility for fishery as a whole in the European Union and to distance themselves from myopic national interests when deciding what shape the reform is to take. We should not now let the great opportunity pass to decide on a fundamental reform of the common fisheries policy. We have to make use of this opportunity, or else the prospects for our fisheries in Europe will, in the foreseeable future, be bleak indeed. That this is so is already demonstrated very clearly by the current state of cod stocks in the North Sea, and I hope that will be a lesson to us.
Madam President, we make this subject sound very complicated but for me it boils down to two questions: how much fish can we take, and who can take them? If we could agree on those two questions, we would have an amicable solution to all the other questions that arise.
I do not agree with those who say that the common fisheries policy is responsible for the present state of stocks. The reason the stocks are in their present state is because the scientists were not heeded. When the Commission took the scientists' message to the Council of Ministers it was not heeded and its advice was not put into effect. I do not agree with the present policy, but within its framework stocks could have been conserved if the advice of the Commission had been taken through the years.
The other problem with the common fisheries policy is that on the one hand the Commission has the responsibility but can merely give advice. The Council of Ministers and the individual states are the people with the ultimate responsibility. There is a lot of evidence that in the past they did not discharge their responsibility, without fear or favour, in a manner which ensured that every fisherman took what he was entitled to take and every ship got its quota and no more.
The common fisheries policy goes too far. There was never any need to take fish into common ownership. It does not make sense. We have a common agricultural policy. It does not give me the right or an Irish farmer the right to pick grapes or olives in the south of Spain. It does not give us the right to harvest forests in Finland or Sweden. Neither should the common fisheries policy include the common ownership of stocks. It makes no sense. As far as I know, nevertheless, there is only one country which loses out and gets less than its natural share. You will not find a more convinced European integrationist than I am, so I can say that there is one region in the Union, the west of Ireland, that does not get its natural share. I have no special quarrel with the Spanish, French or British fishermen who come into what are natural waters. However, in other areas - oil and minerals - and in every form of jurisdiction Member States have over their oceans, natural resources fall within the remit of the national governments. That should also apply to fish. It would make a lot more sense.
Madam President, the CFP has totally failed. It has not maintained the fishing stocks or fishermen's jobs. Discarding nearly two million tonnes of healthy fish each year is absolutely ridiculous. Fish do not swim separately in the sea. They swim together and the sooner we work that out the better.
The 6- and 12-mile limits must be confirmed permanently. I am not convinced by the argument that we cannot do it and I shall be voting firmly for the fact that these limits should be etched in stone. Not only must those 6- and 12-mile limits be there, but they must be managed at a local level and properly devolved from Brussels, not just some token gesture. If local fishermen have proper ownership of these waters, the conservation measures will work.
In the North Sea cod is disappearing. Is it a coincidence that the cod are disappearing in the areas where the industrial fishing takes place? We take out millions of tonnes of sand eels and scour the sea beds, and the cod eat sand eels. It is not a coincidence. We must do something about it.
Norway and Iceland have good fishing stocks and they are not part of the common fisheries policy. Again, is this a coincidence? I would agree here with Mr McCartin. Do we need to make fishing resources part of the common fisheries policy? I will say this quite bluntly: if the Commission cannot run the common fisheries policy properly, then send it back to the Member States and let them do it.
Madam President, Commissioner, ladies and gentlemen, in view of the recent tragedy involving the Prestige, I believe that these are worrying times for both the Galician fishermen, who are awaiting the Commission's response, and who do not want these terrible events to happen again anywhere, and for all good people who defend the environment and sustainable development.
I would firstly like to congratulate Mr Souchet and Mr Busk on the quality of their reports; and with regard to the report which in the end the chairman of the committee has taken charge of, I will comment on recital K and Amendment No 23.
The area reserved for traditional fishing within a band of 6 miles - which was subsequently increased to 12 and extended to all Member States - was extended, for the last time, within the framework of the reform of the common fisheries policy of 1992, for a period of ten years. We have therefore been in a provisional situation for thirty years. It appears that the aim was to allow for a progressive adaptation of the small-scale coastal fleet. And if they have not carried it out, I do not know when they are going to do so.
The European Commission's proposal on the timetable for the reform of the common fisheries policy advocates permanently maintaining the prohibition of fishing within 12 miles - a proposal, by the way, whose legal validity has been called into question. I believe that, at a time when we are facing enlargement and we have a Convention under way, paradoxically, this proposal would mark the beginning of a period of renationalisation of Community waters contrary to the principle of equal access for fishing vessels to all European Union stocks, which would also involve the additional risk of a possible future increase of this restricted area if it is adopted as a permanent exception.
Madam President, the Europeans in general and the people who live from the sea, in particular, will not understand why the waters are not communitarised, why we have this restriction - an exception to the principle of free access - why this sector is not being communitarised while the others are. Therefore, from a strictly legal point of view, the establishment of a permanent exception should be ruled out forever.
I would like to encourage Members to vote against Recital K and Amendment No 23, which, in my humble opinion, are contrary to Community law and European common sense.
Madam President, thank you for extending the debate to give me a chance to get here and participate. It took me 16 hours to travel here to Strasbourg today. Two weeks ago I went to Hobart in Tasmania in less time than it takes to get to Strasbourg. When I find out that part of the reason for the delay is reindeer running on the runway of the international airport in Strasbourg, I find that utterly incredible.
Firstly, I understand that during the debate a great deal of concern has been expressed about the wreck of the Prestige off the coast of Galicia. I hope that from what has been said in this debate my colleagues will agree with me that we should be calling for the Commission and the EU institutions to take all possible steps to aid Galicia in dealing with this horrendous problem. The newspapers in Scotland today were calling it the 'Costa del muerte' and saying that 3 000 tonnes of oil had already been spilled. I understand that the tanker contained 70 000 tonnes of oil and the idea of a spillage on that scale is absolutely horrifying.
We are dealing here with a debate in which you have heard Mr Parish expressing a great deal of anger. You have heard Mr Hudghton also expressing anger from a Scottish perspective. Part of this debate deals with the Commission's roadmap. I should say at the outset that the recent scientific advice from ICES, which recommends the complete closure of the whitefish sector in the UK and Ireland, points to the fact that to have a roadmap is superfluous. As far as the common fisheries policy is concerned we are on the road to nowhere. What is the use of debating future fisheries policy in this Chamber tonight if for British and Irish fishermen there is no future? What is the point of discussing multi-annual management plans if tax and quotas in the North Sea, the west of Scotland, the Irish Sea and the Kattegat are to be set at zero for at least the next five years? What an indictment of the common fisheries policy! What a sorry state of affairs that after 20 years of failed policies we are now looking at the destruction of an industry that is as old as mankind itself. In the name of conservation our fishermen have been forced to dump millions of tonnes of prime fish back into the sea dead to comply with the lunatic quota scheme. In the name of conservation our fishermen have suffered tie-ups, lay-offs, emergency closures, decommissioning, job losses and plunging incomes and now the message from the scientists appears to be that everything they have advised in the past has failed - all the technical conservation measures, all the increased mesh sizes, the square mesh panels to allow young cod to escape, all the emergency closures of cod spawning grounds, the 40 000 square miles of the North Sea closed for 12 weeks last year without one penny of compensation paid to the fishermen, the three years in a row that the Irish Sea has been closed for cod fishing, the massive decommissioning round that took over 100 demersal vessels out of the Scottish fleet alone. All of these measures recommended by the scientists and ordered by the Commission have apparently failed. It beggars belief.
There is no place in the common fisheries policy for our roadmap if 20 000 fishermen, fish processors and harbour workers are facing the closure of their industry and the loss of their jobs. There is no justification for closing the whole whitefish sector. Seven hundred thousand tonnes of cod were caught in the Northeast Atlantic last year. That does not sound like a species on the verge of collapse. Tens of thousands of big mature cod are being caught around the Faroes and Iceland where they have no CFP. If the cod have migrated northwards due to global warming, pollution or the North Atlantic drift, then no amount of draconian measures will make them return. It is true the cod have gone from the central part of the North Sea. Nobody is disputing that. But their place has been taken by prawns, now one of the biggest fisheries around the British Isles. We know that cod is a key predator of prawns so it is not surprising that when the cod decline the prawns thrive. But it is also a fact that prawns feed on cod larvae, so once the cod have gone they may never return. That has certainly been the case in Canada.
I do not accept that the possible recovery of cod stocks is in any way an adequate justification for the sacrifice of the prawn, haddock, whiting, plaice, and flatfish fisheries. Nor do I accept that there are anything like sufficient funds in the budget to even meet a fraction of the likely socio-economic impact costs which this catastrophic proposal implies. So there is no point in discussing a roadmap tonight.
Madam President, ladies and gentlemen, I would like to apologise for not having been able to be here earlier. I was given three explanations over a period of time: one was that there were goats on the runway; another, that there were deer on it; and we were told on one occasion that it was occupied by reindeer. We were also told that there was fog, so it was obviously difficult to identify the animals involved.
I do not wish to repeat what my fellow-Commissioner Mr Byrne has already told you about the report that has been under discussion. He has enlarged upon what had to be done in consequence of the great and pestilential amount of oil to which, unfortunately, Galicia has fallen victim. It is no doubt evident to all that this is a challenge to Europe. You will be aware that a plan exists, one that the Commission submitted some considerable time ago in connection with the 'Erika' disaster, and which also includes an approach to implementation to which my fellow-Commissioner Mrs de Palacio is giving her very close attention. There is also, associated with this approach, a certain plan for compensation, which is to be put into action in the year ahead.
Let me first, though, state my position on the report by Mr Stevenson, to whom I would like to start by expressing my thanks for its drafting. I would also like to thank the Committee on Fisheries, which has made really great efforts to keep to the tight timetable and enable us to decide on the reform of the common fisheries policy by the end of the year.
I believe that Parliament and the Commission are largely agreed on the fundamental objectives that we have in mind in the fisheries reform, and I am glad that they support the fundamental objectives of the reform. Whilst it is about sustainability, it is also about the sector's competitiveness. It has to do with decent living conditions for all who work in the fishery industry, and in just the same way it involves linking in environmental concerns and, as a primary concern, new ways of managing fishery resources.
I am glad that you support this fundamental approach, even though we no doubt have different views concerning the means we choose to achieve these objectives.
Let me return to a number of specific points. You quite rightly call for better information concerning the state of stocks, and more investment in scientific research into stock development. The Commission has at present a total of EUR 35 million at its disposal for the purposes of research into the fisheries sector. It is with regret that I have to tell you that these resources will be reduced somewhat over the coming years, but, in the context of fisheries research as a whole, we are prepared to inject more funds for the specific purpose of researching the state of stocks and the way they are developing.
In addition to that, we also want to do more research with alternative technical measures, such as the development of new fishing gear, in mind. But let us be honest: research can be based only on accurate data that has been carefully collected. Not the least significant factor underlying our present dilemma with regard to cod is what we have been told by scientists - scientists appointed not by the Commission, but by the Member States. In these matters, the Commission has only the status of an observer. The scientists tell us, though, that in the past, reports of landings and on the composition of catches were sometimes quite simply not accurate, and that misreporting had therefore led to the wrong conclusions being drawn.
I do not want to level accusations at anyone right now, but we must at least acknowledge that this is a problem we also have to solve if we want to come to better conclusions.
Your resolutions on the subject of stock maintenance and fishery management coincide with our approach. Fishery management needs frameworks that are tailor-made for it and that will last for years. These frameworks have to be adapted to the fisheries, operations and stocks in each case and we have to adhere to the precautionary principle. These frameworks also have to ensure that the minimum of fish are discarded.
However, Mr Stevenson, things are not so straightforward that we can only blame the imposition of quotas for the number of fish that are discarded. There are other countries in the world, which have other approaches, impose no quotas and have a problem with discarded fish all the same.
That fish are continuing to be discarded in such a way has to do with all the essential components of fishery.
It certainly has a technical dimension in that fishing gear is not selective enough. It is certainly a problem that, in mixed fishing, the quota for some stocks is reached faster than that for others, even leading to stocks being discarded when we do not want that at all. There is, of course, exactly the same problem with limitation of the fishing effort. If we do not achieve a certain balance of these essential, key elements of managing fishery at all, then we will never get anywhere.
You devote part of your report to the Mediterranean, and demonstrate thoroughness in doing so. Here I am in full agreement with you that the Mediterranean has to be handled differently; that is what tailor-made approaches are all about. The methods that work in the North Sea cannot be applied here: the fishery carried on in the Mediterranean, most of which is artisan in nature, makes the Mediterranean different. It is different because of the narrowness of the continental shelf that is found there. It is different because of the far greater involvement of third states in fishing it. It therefore demands a specific approach.
That is what we have put forward. We also want to cooperate more with the third states that are active in the Mediterranean. This means that we want to be very careful in preparing for enhanced cooperation, and plan to organise, in the second half of next year, a conference under the Italian Presidency, to which we will invite all the states bordering on the Mediterranean, and at which we will be putting forward ideas for joint management and, above all, for improving research.
On the subject of fleet management, let me just reiterate that it is simply not the case that fishermen are obliged to break up their boats. Nobody has been able to produce evidence of it, and nowhere in our drafts is there the requirement that they should do so; all scrapping will be on a voluntary basis. What we do want is that fishermen who actually want to do that should get better support from us than they have had in the past. The decision, though, as to whether or not to scrap a vessel, is one that every fisherman will have to take for himself.
Access to waters and resources involves two issues. I regard access to resources and waters in the outermost regions as a special case, which must therefore be dealt with accordingly. We will investigate the situation in these regions, and will be making appropriate proposals before the end of the coming year. The special restrictions on access to these regions are to remain in force until then.
The issue of access to the North Sea is primarily a legal question, as is that of whether the twelve-nautical-mile zone should be set up on a permanent basis or only for a limited period of time. I would warn against simply saying that there will be a vote on it. An arrangement without limit of time is what is needed. The European Court of Justice will then rule on what is lawful. I believe that we should rely primarily on the Treaty and that it, as in the past, should be the basis for any decision.
The fact is that the relevant provisions of Spain's and Portugal's accession treaties are due to expire, which will initially mean only that these states will also have access to northern waters. I am very well aware that it is the discarding issue that rears its head here. Specifically, the problem has to do with the fact that other species subject to a quota are also caught along with species subject neither to a TAC nor to a quota, so that there is the risk of fish being caught and being thrown back into the sea, despite being in themselves very valuable. We will have to do some in-depth work on this issue, and are ready to do so.
I would also like to say something about the question of monitoring and the implementation of fisheries legislation. I believe that it remains a matter of importance that I re-emphasise that we absolutely need the sector to be involved, which means that the new advisory councils are actually the basis of our future improved cooperation with the sector. It stands to reason that there is no doubt that we will see to it that the agreed sanctions, controls and inspections are actually implemented throughout the EU and in the same manner.
There are many other issues that I might discuss, but I want to address only one of them - fisheries in the waters of third countries, in regard to which we are working on a communication on fisheries partnerships with third countries, which we will be adopting at the beginning of December. In this communication, you will find much of what you have called for, examples including adherence to the precautionary principle, the justified demands of developing countries for the development of their own fisheries sector, more efficient supervision, and so on. This, I believe, is where we have to go down a new road. There must be no doubt about the fact that we will have to keep on fighting for this mischief with flags of convenience to stop, and, above all, for illegal fishing to be curbed.
I fully endorse what you have to say on aquaculture, and I therefore want to express my gratitude for it. One point - the social issue - remains to be cleared up. If you look at how much public money has been spent to date on social measures, and how much we intend to spend on social measures in future, it will become clear that this reform very definitely has a social dimension.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A5-0383/2002) by Mr Di Lello Finuoli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiatives of the Kingdom of Denmark with a view to the adoption of:
1. a Council Framework Decision on confiscation of crime-related proceeds, instrumentalities and property (10697/2002 - C5-0375/2002 - 2002/0818(CNS))
and
2. a Council Framework Decision on the execution in the European Union of confiscation orders (10701/2002 - C5-0377/2002 - 2002/0816(CNS))
Madam President, Commissioner, in my opinion and in the opinion of the majority of the committee, I would imagine, the two related reports before us this evening have been prepared with undue haste. Their quality is certainly not in keeping with the legal traditions of Europe and its Member States.
The two reports focus in particular on the approximation of laws on the confiscation of crime-related proceeds, instrumentalities and property. They specifically concern the possibility of extensive powers of confiscation, in other words the confiscation not so much and not only of the proceeds of the crime itself but also of all the other property in the possession of a person sentenced to a very long prison sentence who cannot prove that the property is of lawful origin.
This part of the report, Commissioner Vitorino, was deleted by the committee, and what remains is therefore the possibility of confiscating crime-related proceeds. However, a framework decision is not necessary to achieve this result in the European Community, for the legislation of almost all the European countries provides for the compulsory confiscation of crime-related proceeds or, at least, makes this possible.
Precisely in order to overcome the committee's difficulties in accepting the inversion of the onus of proof - Amendment No 11, amending Article 3(1) - I suggested, by means of an amendment which is very reminiscent of the Italian legislation on the subject, the possibility of confiscating additional property - the property subject precisely to extended powers of confiscation - only where the prosecution has proved that the property possessed is disproportionate to the activity pursued or, in any case, exceeds the person's income as declared for tax purposes. The person convicted would then have the chance to prove the lawful origin of the property. The provisions were therefore toned down but the onus of proof not actually inverted. The committee was disconcerted, surprised, confused by this, and therefore rejected my amendment.
I therefore call upon the House to adopt this amendment, for this is the only way to include in the legislation extensive powers of confiscation, which is one of the goals of the proposal and, in my opinion, also a useful tool for combating organised crime. It is based on a dual principle. The prosecution has to prove that the person's property is disproportionate: in other words, it has to prove that the value of the property exceeds the person's real activities and their income as declared for tax purposes, while the person convicted has the option to prove that this property is of lawful origin.
If, however, the report remains in the form adopted by the committee, it will be absolutely useless, for - I stress - the European countries already have similar legislation in place and do not need a European Parliament framework decision.
Madam President, Commissioner, unlike our esteemed rapporteur - the basic approach of whose text I do, however, appreciate - I am convinced that our work is neither superfluous nor useless. It is an appeal, a valuable reminder precisely for all the Member States, which are called to harmonise their legislation or, in any case, cooperate in the field of justice, in this very sensitive area - the confiscation of crime-related proceeds, instrumentalities and property - too.
It is without a doubt an important instrument because, as we know from daily experience, it is that instrument which will strike at the financial sources supporting organised crime, particularly crime organised on an international scale. At the centre of this fight is the fight against what is known as money laundering between the international organisations, which now know no bounds either in Europe or worldwide. I want to tell you something which the unforgettable Italian judge, Giovanni Falcone, said, which is relevant to this aspect of the matter. As you will remember, he was subsequently assassinated by the Mafia. At a hearing, ten years ago now, he said: the Mafia have not waited for the completion of the internal market to internationalise their activity. That is why it is important to provide an international response to this internationalisation of crime from those in charge of the legal systems in the Member States.
It must be said that, in this, we have been preceded by both the United Nations and the Council of Europe, which have produced conventions which are a valuable point of reference for the subject we are debating too. It must also be said, however, that the proper legislative basis is the action plan endorsed by the Amsterdam European Council of June 1997 and drawn on by the Vienna European Council of December 1998. These action plans specify the procedures for implementing international confiscation measures, which are, clearly, intended to supplement the various national measures. The Council stresses the importance of each Member State- and I quote from the Council text - 'having well-developed and wide ranging legislation in the field of confiscation of the proceeds from crime' and of 'introducing special procedures for tracing, seizure and confiscation of proceeds from crime'.
As regards the debate on Mr Di Lello's report in committee, we tabled a number of amendments which were all adopted by the committee. Our rapporteur is of the opinion that these amendments impair the original text but we, of course, feel that they enhance it. I will mention just one in particular - the amendment seeking to invert the onus of proof and transfer it from the defendant to the prosecution.
Madam President, everyone is aware of my group's reservations about the Member State initiatives concerning the judicial European area.
The most effective and consistent method, in most of the matters that this involves, is the Community initiative, which we hope will be, following the work of the Convention, the prime working method, precisely because only the Commission is in a position to defend and promote the balance of values and principles that are not depleted by the construction of Europe's security, which is drifting away from the Europeans' deep-rooted component of rights and freedoms. The history of the construction of the area of freedom, security and justice is still made up much more of isolated initiatives by the Members States, which make specific contributions concerning security as they see fit, given the concerns of their citizens.
Instead, we are seeing the dissipation of Commission initiatives to approximate legislation, in which efforts to prosecute crime are tempered by the protection of individual values. This is not the Commission's fault, but a result of differences between the various Member States. Furthermore, although there is no proof that the national area is the best suited to combating international organised crime, nor will it ever be proven that freedoms are best protected within the strict framework of national borders. Take for example the motives for requests for accession and the examples of Spain and Portugal, which quickly became part of the European framework, and consequently, stable and deep-seated democracies.
This initiative and this report by Mr Di Lello, which adopt similar mechanisms for the freezing of property and evidence that I myself covered in this Parliament and to which the Council has still not given its agreement, deserve a better fate than the one befalling my report.
Therefore, regardless of the method and some points of relative disagreement, we are voting in favour of this initiative and this report as a sign that Parliament is pursuing its efforts to support the Tampere Council and the Commission's sensible and genuinely European interpretation of the promises made at the European Council.
Because, Madam President, the electors do not want crime to go unpunished, specifically international crime, for the sake of the judicial sovereignty of each Member State.
Madam President, I would like to start by congratulating the rapporteur on his work. The seizure or confiscation of the proceeds of crime is indeed, as has been pointed out by the rapporteur too, a genuinely effective tool for combating organised crime.
I would add that the confiscation of goods is also a valuable way of building up compensation funds for the victims of organised crime, victims of heinous crimes which can be linked to terrorism, child abuse, the trafficking of human beings or the trafficking of arms or drugs, victims who - it is worth pointing out - are often victims twice over, firstly because, through no fault of their own, they are the victims of a crime, and secondly because they do not subsequently receive sufficient, timely compensation for the damages suffered. Approximation of the rules and procedures governing the matter is therefore urgent and essential, especially where cross-border criminal activities are concerned.
With regard to the Kingdom of Denmark's proposal, I agree with the rapporteur that its scope should be restricted to organised crime offences, and I also support his proposal to place the onus to prove the unlawful origin of property upon the prosecution rather than the defendant.
Last but not least, although I feel it is essential for it to be possible to confiscate crime-related proceeds, where these have been fictitiously transferred to the spouse or cohabitee or to another legal person, the prosecution must prove that the property of the spouse, cohabitee or other legal person does genuinely belong to the convicted person and that the other persons therefore only have fictitious title or access to it.
Madam President, I wish to begin by thanking the rapporteur, Mr Di Lello Finuoli, for his very comprehensive and helpful report on the two Danish initiatives on confiscation.
First, I shall address the framework decision on the confiscation of crime-related proceeds, instrumentalities and property.
As the rapporteur said, it is essential that all Member States adopt rules providing for confiscation in general. The added value of this initiative, however, is that it addresses extended powers to confiscate the property of a person convicted of a serious crime, especially when the convicted person was involved in organised crime.
The problems that this initiative raises, as the rapporteur has said, are mainly concerned with the idea of extended powers of confiscation which consist essentially of extending confiscation measures to property which is not linked to the crime for which the person has been convicted, permitting confiscation of property belonging to a convicted person if the person cannot prove that he obtained the property through legitimate means, and permitting confiscation of property belonging to the spouse of the convicted person.
In my view, it should be possible to break the link between the offence for which the person has been convicted and the property to be confiscated, especially if that property is itself of illegal origin. However, the scope of application should be limited to serious offences linked to organised crime.
In addition, it is not the relationship between the convicted person and the third party which is important, but the fact that illegally obtained property was transferred to a third person.
So, like the rapporteur, I agree with the general approach adopted by the Danish Presidency. I also support most of the amendments by the rapporteur, in particular the amendment which introduced the notion of proportionality, so that confiscation does not result in a loss of property disproportionate to the offence committed; and the amendment which limits the scope of application of extended powers of confiscation to organised crime.
I have some doubts about the amendment the rapporteur has just mentioned, which demands that Member States avoid a reversal of the burden of proof in their legislation. I sincerely do not see the need to include such a provision in this specific instrument on confiscation as this could be interpreted as conflicting with the principle of subsidiarity.
The Danish initiative envisages a certain flexibility concerning the burden of proof. In this area, as Mr Di Lello Finuoli mentioned, we have to find the correct balance between combating organised crime on the one hand and on the other respecting the fundamental rights of the accused. It is not necessary, therefore, to reverse the burden of proof. However, we should consider the fact that the person convicted in connection with organised crime who cannot justify his lifestyle should face the prospect of confiscation of property unless this person demonstrates that he obtained the property by legitimate means.
As for the second Danish initiative for a framework decision on the execution in the European Union of confiscation orders, this second initiative deals, as Mr Marinho has just said, with the mutual recognition and execution of confiscation orders in the European Union. It is closely connected with the initiative that has been presented on the freezing and confiscation of property, for which Mr Marinho was the rapporteur, and the Commission intends to maintain the overall coherence between the two initiatives.
Some of the issues raised by the second initiative are now under negotiation in the Council, with regard also to the framework decision concerning the mutual recognition of financial penalties. We are therefore pleased that the rapporteur shares the positive view of the Commission on this framework decision. Most of your amendments seek to ensure that decisions are recognised only when issued by judges. We agree that it is important to be clear about the status of the issuing authority. The initial text as you have mentioned confused judicial authorities, courts and judges. This needs to be ratified.
We support your view that it is not appropriate for orders issued by investigating magistrates and prosecutors to fall within the scope of these instruments.
The rapporteur also suggests that the issuing state should be prohibited from imposing a custodial sentence as an alternative to confiscation. Although we agree with the objective of this amendment, it seems to us that this issue might be better addressed in the first framework decision on the approximation of national rules on confiscation.
I would conclude by thanking the rapporteur and also the House for its patience during this late-night debate.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
(The sitting was closed at 10.09 p.m.)